                    Case 20-50120                Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                             Desc
                                                      Voluntary Petition Page 1 of 75
 Fill in this information to identify your case:
 United States Bankruptcy Court for the:
 DISTRICT OF MINNESOTA

 Case number (if known):       20-50120                          Chapter you are filing under:

                                                                          Chapter 7
                                                                          Chapter 11
                                                                          Chapter 12
                                                                                                                             Check if this is an
                                                                          Chapter 13
                                                                                                                              amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                             02/20

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case
together--called a joint case--and in joint cases, these forms use you to ask for information from both debtors. For example, if
a form asks, "Do you own a car," the answer would be yes if either debtor owns a car. When information is needed about the
spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the spouses
must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.



 Part 1:       Identify Yourself
                                          About Debtor 1:                                        About Debtor 2 (Spouse Only in a Joint Case):
1.   Your full name
     Write the name that is on your
                                          Lucas
     government-issued picture
                                          First Name                                             First Name
     identification (for example,
     your driver's license or             James
     passport).                           Middle Name                                            Middle Name

                                          Bemboom
     Bring your picture                   Last Name                                              Last Name
     identification to your meeting
     with the trustee.                    Suffix (Sr., Jr., II, III)                             Suffix (Sr., Jr., II, III)


2.   All other names you
     have used in the last 8              First Name                                             First Name
     years
                                          Middle Name                                            Middle Name
     Include your married or
     maiden names.
                                          Last Name                                              Last Name


3.   Only the last 4 digits of
     your Social Security                 xxx – xx –                   3        6       8    5   xxx – xx –
     number or federal                    OR                                                     OR
     Individual Taxpayer
     Identification number                9xx – xx –                                             9xx – xx –
     (ITIN)

4.   Any business names                         I have not used any business names or EINs.           I have not used any business names or EINs.
     and Employer
     Identification Numbers
     (EIN) you have used in               Business name                                          Business name
     the last 8 years
                                          Business name                                          Business name
     Include trade names and
     doing business as names
                                          Business name                                          Business name




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                             page 1
                    Case 20-50120         Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                              Desc
                                               Voluntary Petition Page 2 of 75
Debtor 1     Lucas James Bemboom                                                           Case number (if known) 20-50120

                                  About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):

                                               –                                                           –
                                  EIN                                                          EIN

                                               –                                                           –
                                  EIN                                                          EIN
5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                  8447 165th Ave NE
                                  Number       Street                                          Number      Street




                                  Oak Park                        MN       56357
                                  City                            State    ZIP Code            City                           State    ZIP Code

                                  Benton
                                  County                                                       County

                                  If your mailing address is different from                    If Debtor 2's mailing address is different
                                  the one above, fill it in here. Note that the                from yours, fill it in here. Note that the court
                                  court will send any notices to you at this                   will send any notices to you at this mailing
                                  mailing address.                                             address.



                                  Number       Street                                          Number      Street


                                  P.O. Box                                                     P.O. Box


                                  City                            State    ZIP Code            City                           State    ZIP Code


6.   Why you are choosing         Check one:                                                   Check one:
     this district to file for
     bankruptcy                          Over the last 180 days before filing this                  Over the last 180 days before filing this
                                          petition, I have lived in this district longer              petition, I have lived in this district longer
                                          than in any other district.                                 than in any other district.


                                         I have another reason. Explain.                            I have another reason. Explain.
                                          (See 28 U.S.C. § 1408.)                                     (See 28 U.S.C. § 1408.)


 Part 2:       Tell the Court About Your Bankruptcy Case

7.   The chapter of the          Check one: (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
     Bankruptcy Code you         for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     are choosing to file
                                         Chapter 7
     under                       
                                        Chapter 11

                                        Chapter 12

                                        Chapter 13




Official Form 101                        Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 2
                    Case 20-50120      Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                       Desc
                                            Voluntary Petition Page 3 of 75
Debtor 1     Lucas James Bemboom                                                   Case number (if known) 20-50120

8.   How you will pay the fee       I will pay the entire fee when I file my petition. Please check with the clerk's office in your local
                                     court for more details about how you may pay. Typically, if you are paying the fee yourself, you may
                                     pay with cash, cashier's check, or money order. If your attorney is submitting your payment on your
                                     behalf, your attorney may pay with a credit card or check with a pre-printed address.


                                    I need to pay the fee in installments. If you choose this option, sign and attach the Application for
                                     Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                    I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                     By law, a judge may, but is not required to, waive your fee, and may do so only if your income is less
                                     than 150% of the official poverty line that applies to your family size and you are unable to pay the
                                     fee in installments). If you choose this option, you must fill out the Application to Have the Chapter 7
                                     Filing Fee Waived (Official Form 103B) and file it with your petition.


9.   Have you filed for             No
     bankruptcy within the
     last 8 years?                  Yes.

                                District                                               When                    Case number
                                                                                              MM / DD / YYYY
                                District                                               When                    Case number
                                                                                              MM / DD / YYYY
                                District                                               When                    Case number
                                                                                              MM / DD / YYYY

10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
                                Debtor                                                             Relationship to you
    you, or by a business
    partner, or by an           District                                               When                    Case number,
    affiliate?                                                                                MM / DD / YYYY   if known


                                Debtor                                                             Relationship to you

                                District                                               When                    Case number,
                                                                                              MM / DD / YYYY   if known

11. Do you rent your                No.    Go to line 12.
    residence?
                                    Yes. Has your landlord obtained an eviction judgment against you?

                                                No. Go to line 12.
                                                Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A)
                                                 and file it as part of this bankruptcy petition.




Official Form 101                     Voluntary Petition for Individuals Filing for Bankruptcy                                          page 3
                    Case 20-50120          Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                       Desc
                                                Voluntary Petition Page 4 of 75
Debtor 1     Lucas James Bemboom                                                       Case number (if known) 20-50120


 Part 3:      Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor            No. Go to Part 4.
    of any full- or part-time
    business?
                                         Yes. Name and location of business


    A sole proprietorship is a
                                                Name of business, if any
    business you operate as an
    individual, and is not a
    separate legal entity such as               Number     Street
    a corporation, partnership, or
    LLC.

    If you have more than one                   City                                                    State          ZIP Code
    sole proprietorship, use a
    separate sheet and attach it                Check the appropriate box to describe your business:
    to this petition.
                                                      Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                      Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                      Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                      Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                      None of the above

13. Are you filing under             If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
    Chapter 11 of the                can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
    Bankruptcy Code and              most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return
    are you a small business         or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    debtor?
                                         No.   I am not filing under Chapter 11.

                                         No.   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
    For a definition of small
                                                the Bankruptcy Code.
    business debtor, see
    11 U.S.C. § 101(51D).
                                         Yes. I am filing under Chapter 11, I am a small business debtor according to the definition in the
                                               Bankruptcy Code, and I do not choose to proceed under Subchapter V of Chapter 11.

                                         Yes. I am filing under Chapter 11, I am a small business debtor according to the definition in the
                                               Bankruptcy Code, and I choose to proceed under Subchapter V of Chapter 11.

 Part 4:      Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any               No
    property that poses or is
    alleged to pose a threat of
                                         Yes. What is the hazard?

    imminent and identifiable
    hazard to public health or
    safety? Or do you own
    any property that needs                     If immediate attention is needed, why is it needed?
    immediate attention?

    For example, do you own
    perishable goods, or
    livestock that must be fed, or              Where is the property?
    a building that needs urgent                                           Number   Street
    repairs?



                                                                           City                                     State         ZIP Code




Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                          page 4
                    Case 20-50120            Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                      Desc
                                                  Voluntary Petition Page 5 of 75
Debtor 1     Lucas James Bemboom                                                         Case number (if known) 20-50120


 Part 5:       Explain Your Efforts to Receive a Briefing About Credit Counseling
15. Tell the court          About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
    whether you             You must check one:                                          You must check one:
    have received a
    briefing about
                             I received a briefing from an approved credit               I received a briefing from an approved credit
                               counseling agency within the 180 days before I               counseling agency within the 180 days before I
    credit                     filed this bankruptcy petition, and I received a             filed this bankruptcy petition, and I received a
    counseling.                certificate of completion.                                   certificate of completion.
                               Attach a copy of the certificate and the payment             Attach a copy of the certificate and the payment
    The law requires           plan, if any, that you developed with the agency.            plan, if any, that you developed with the agency.
    that you receive a
    briefing about credit    I received a briefing from an approved credit               I received a briefing from an approved credit
                               counseling agency within the 180 days before I               counseling agency within the 180 days before I
    counseling before
                               filed this bankruptcy petition, but I do not have            filed this bankruptcy petition, but I do not have
    you file for
                               a certificate of completion.                                 a certificate of completion.
    bankruptcy. You
    must truthfully            Within 14 days after you file this bankruptcy petition,      Within 14 days after you file this bankruptcy petition,
    check one of the           you MUST file a copy of the certificate and payment          you MUST file a copy of the certificate and payment
    following choices.         plan, if any.                                                plan, if any.
    If you cannot do so,
    you are not eligible     I certify that I asked for credit counseling                I certify that I asked for credit counseling
                               services from an approved agency, but was                    services from an approved agency, but was
    to file.                   unable to obtain those services during the 7                 unable to obtain those services during the 7
                               days after I made my request, and exigent                    days after I made my request, and exigent
    If you file anyway,        circumstances merit a 30-day temporary                       circumstances merit a 30-day temporary
    the court can              waiver of the requirement.                                   waiver of the requirement.
    dismiss your case,
    you will lose              To ask for a 30-day temporary waiver of the                  To ask for a 30-day temporary waiver of the
    whatever filing fee        requirement, attach a separate sheet explaining what         requirement, attach a separate sheet explaining what
    you paid, and your         efforts you made to obtain the briefing, why you             efforts you made to obtain the briefing, why you
    creditors can begin        were unable to obtain it before you filed for                were unable to obtain it before you filed for
    collection activities      bankruptcy, and what exigent circumstances                   bankruptcy, and what exigent circumstances
    again.                     required you to file this case.                              required you to file this case.

                               Your case may be dismissed if the court is                   Your case may be dismissed if the court is
                               dissatisfied with your reasons for not receiving a           dissatisfied with your reasons for not receiving a
                               briefing before you filed for bankruptcy.                    briefing before you filed for bankruptcy.

                               If the court is satisfied with your reasons, you must        If the court is satisfied with your reasons, you must
                               still receive a briefing within 30 days after you file.      still receive a briefing within 30 days after you file.
                               You must file a certificate from the approved agency,        You must file a certificate from the approved agency,
                               along with a copy of the payment plan you                    along with a copy of the payment plan you
                               developed, if any. If you do not do so, your case            developed, if any. If you do not do so, your case
                               may be dismissed.                                            may be dismissed.

                               Any extension of the 30-day deadline is granted only         Any extension of the 30-day deadline is granted only
                               for cause and is limited to a maximum of 15 days.            for cause and is limited to a maximum of 15 days.

                             I am not required to receive a briefing about               I am not required to receive a briefing about
                               credit counseling because of:                                credit counseling because of:

                                  Incapacity.    I have a mental illness or a mental          Incapacity.    I have a mental illness or a mental
                                                  deficiency that makes me                                     deficiency that makes me
                                                  incapable of realizing or making                             incapable of realizing or making
                                                  rational decisions about finances.                           rational decisions about finances.

                                  Disability.    My physical disability causes me             Disability.    My physical disability causes me
                                                  to be unable to participate in a                             to be unable to participate in a
                                                  briefing in person, by phone, or                             briefing in person, by phone, or
                                                  through the internet, even after I                           through the internet, even after I
                                                  reasonably tried to do so.                                   reasonably tried to do so.

                                  Active duty. I am currently on active military              Active duty. I am currently on active military
                                                duty in a military combat zone.                              duty in a military combat zone.
                               If you believe you are not required to receive a             If you believe you are not required to receive a
                               briefing about credit counseling, you must file a            briefing about credit counseling, you must file a
                               motion for waiver of credit counseling with the court.       motion for waiver of credit counseling with the court.




Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                          page 5
                    Case 20-50120          Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                        Desc
                                                Voluntary Petition Page 6 of 75
Debtor 1     Lucas James Bemboom                                                        Case number (if known) 20-50120


 Part 6:      Answer These Questions for Reporting Purposes
16. What kind of debts do you      16a.    Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
    have?                                  as "incurred by an individual primarily for a personal, family, or household purpose."
                                            No. Go to line 16b.
                                            Yes. Go to line 17.
                                   16b.    Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                            No. Go to line 16c.
                                            Yes. Go to line 17.
                                   16c.    State the type of debts you owe that are not consumer or business debts.


17. Are you filing under
    Chapter 7?                            No.   I am not filing under Chapter 7. Go to line 18.
                                   
    Do you estimate that after           Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is                     administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and
    administrative expenses                         No
    are paid that funds will be
                                                    Yes
    available for distribution
    to unsecured creditors?

18. How many creditors do                1-49                            1,000-5,000                          25,001-50,000
    you estimate that you                 50-99                            5,001-10,000                          50,001-100,000
    owe?
                                                                                                         
                                         100-199                         10,001-25,000                        More than 100,000
                                         200-999

19. How much do you                      $0-$50,000                      $1,000,001-$10 million               $500,000,001-$1 billion
    estimate your assets to               $50,001-$100,000                 $10,000,001-$50 million               $1,000,000,001-$10 billion
    be worth?
                                                                                                         
                                         $100,001-$500,000               $50,000,001-$100 million             $10,000,000,001-$50 billion
                                         $500,001-$1 million             $100,000,001-$500 million            More than $50 billion

20. How much do you                      $0-$50,000                      $1,000,001-$10 million               $500,000,001-$1 billion
    estimate your liabilities to          $50,001-$100,000                 $10,000,001-$50 million               $1,000,000,001-$10 billion
    be?
                                                                                                         
                                         $100,001-$500,000               $50,000,001-$100 million             $10,000,000,001-$50 billion
                                         $500,001-$1 million             $100,000,001-$500 million            More than $50 billion

 Part 7:      Sign Below
For you                            I have examined this petition, and I declare under penalty of perjury that the information provided is true
                                   and correct.

                                   If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12,
                                   or 13 of title 11, United States Code. I understand the relief available under each chapter, and I choose to
                                   proceed under Chapter 7.

                                   If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me
                                   fill out this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                   I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                   I understand making a false statement, concealing property, or obtaining money or property by fraud in
                                   connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
                                   or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                                   X /s/ Lucas James Bemboom                                   X
                                       Lucas James Bemboom, Debtor 1                               Signature of Debtor 2

                                       Executed on 02/18/2020                                      Executed on
                                                   MM / DD / YYYY                                                MM / DD / YYYY


Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                           page 6
                    Case 20-50120      Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                        Desc
                                            Voluntary Petition Page 7 of 75
Debtor 1     Lucas James Bemboom                                                    Case number (if known) 20-50120

For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about
represented by one              eligibility to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the
                                relief available under each chapter for which the person is eligible. I also certify that I have delivered to
If you are not represented by   the debtor(s) the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies,
an attorney, you do not need    certify that I have no knowledge after an inquiry that the information in the schedules filed with the petition
to file this page.              is incorrect.



                                X /s/ Sam V. Calvert                                                  Date 02/18/2020
                                    Signature of Attorney for Debtor                                       MM / DD / YYYY


                                    Sam V. Calvert
                                    Printed name
                                    Sam V. Calvert
                                    Firm Name
                                    1011 2nd ST N
                                    Number         Street




                                    St. Cloud                                                 MN              56303
                                    City                                                      State           ZIP Code


                                    Contact phone (320) 252-4473                    Email address


                                    1431X
                                    Bar number                                                State




Official Form 101                     Voluntary Petition for Individuals Filing for Bankruptcy                                            page 7
                      Case 20-50120                      Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                                             Desc
                                                              Voluntary Petition Page 8 of 75
 Fill in this information to identify your case:
 Debtor 1               Lucas                        James                       Bemboom
                        First Name                   Middle Name                 Last Name

 Debtor 2
 (Spouse, if filing) First Name                      Middle Name                 Last Name


 United States Bankruptcy Court for the: DISTRICT OF MINNESOTA

 Case number            20-50120
 (if known)                                                                                                                                      Check if this is an
                                                                                                                                                  amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                      12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.



 Part 1:          Summarize Your Assets

                                                                                                                                                             Your assets
                                                                                                                                                             Value of what you own
1.   Schedule A/B: Property (Official Form 106A/B)

     1a. Copy line 55, Total real estate, from Schedule A/B...................................................................................................                 $1.00


     1b. Copy line 62, Total personal property, from Schedule A/B........................................................................................              $137,688.65


     1c. Copy line 63, Total of all property on Schedule A/B..................................................................................................         $137,689.65


 Part 2:          Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.....                                           $330,000.00

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.....................................                                  $4,000.00


     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................. +                                  $144,400.92



                                                                                                                             Your total liabilities                    $478,400.92




 Part 3:          Summarize Your Income and Expenses

4.   Schedule I: Your Income (Official Form 106I)
     Copy your combined monthly income from line 12 of Schedule I......................................................................................                   $1,967.00

5.   Schedule J: Your Expenses (Official Form 106J)
     Copy your monthly expenses from line 22c of Schedule J................................................................................................               $3,110.00




Official Form 106Sum                      Summary of Your Assets and Liabilities and Certain Statistical Information                                                            page 1
                   Case 20-50120              Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                     Desc
                                                   Voluntary Petition Page 9 of 75
Debtor 1      Lucas James Bemboom                                                          Case number (if known)     20-50120


 Part 4:        Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

          No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
          Yes


7.   What kind of debt do you have?

          Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

          Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                     $1,887.00


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                        Total claim

     From Part 4 on Schedule E/F, copy the following:

     9a. Domestic support obligations. (Copy line 6a.)                                                           $4,000.00

     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                         $0.00

     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                               $0.00

     9d. Student loans. (Copy line 6f.)                                                                                $0.00

     9e. Obligations arising out of a separation agreement or divorce that you did not report as                       $0.00
         priority claims. (Copy line 6g.)

     9f.   Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)       +                  $0.00

     9g. Total.    Add lines 9a through 9f.                                                                      $4,000.00




Official Form 106Sum               Summary of Your Assets and Liabilities and Certain Statistical Information                                page 2
                      Case 20-50120                 Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                              Desc
                                                        Voluntary Petition Page 10 of 75
 Fill in this information to identify your case and this filing:
 Debtor 1               Lucas                   James                    Bemboom
                        First Name              Middle Name              Last Name

 Debtor 2
 (Spouse, if filing) First Name                 Middle Name              Last Name


 United States Bankruptcy Court for the: DISTRICT OF MINNESOTA

 Case number            20-50120
 (if known)                                                                                                                     Check if this is an
                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                     12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1:          Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.     Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

           No. Go to Part 2.
           Yes. Where is the property?

1.1.                                                    What is the property?                              Do not deduct secured claims or exemptions. Put the
8447 165th, Oak Park                                    Check all that apply.                              amount of any secured claims on Schedule D:
                                                            Single-family home                             Creditors Who Have Claims Secured by Property.
                                                        
farm                                                       Duplex or multi-unit building                  Current value of the            Current value of the
note, for disclosure: debtor has option                     Condominium or cooperative                     entire property?                portion you own?
                                                        
to purchase at end of lease                                 Manufactured or mobile home
                                                                                                                              $1.00                      $1.00
                                                           Land
                                                           Investment property                            Describe the nature of your ownership
Benton
                                                            Timeshare                                      interest (such as fee simple, tenancy by the
County                                                                                                    entireties, or a life estate), if known.
                                                           Other

                                                        Who has an interest in the property?
                                                                                                           option
                                                        Check one.

                                                           Debtor 1 only                                     Check if this is community property
                                                            Debtor 2 only                                      (see instructions)
                                                        
                                                           Debtor 1 and Debtor 2 only
                                                           At least one of the debtors and another

                                                        Other information you wish to add about this item, such as local
                                                        property identification number:  08-00272-00

2.     Add the dollar value of the portion you own for all of your entries from Part 1, including any
       entries for pages you have attached for Part 1. Write that number here.........................................................                   $1.00




Official Form 106A/B                                                  Schedule A/B: Property                                                               page 1
                     Case 20-50120          Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                Desc
                                                Voluntary Petition Page 11 of 75
Debtor 1         Lucas James Bemboom                                                  Case number (if known)   20-50120


 Part 2:          Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

          No
          Yes

3.1.                                           Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                   Chevrolet              Check one.                                 amount of any secured claims on Schedule D:
                                                   Debtor 1 only                          Creditors Who Have Claims Secured by Property.
Model:                  Suburban               
                                                  Debtor 2 only                           Current value of the      Current value of the
Year:                   2004                                                               entire property?          portion you own?
                                                  Debtor 1 and Debtor 2 only
Approximate mileage: 180,000                       At least one of the debtors and another
                                                                                                      $1,000.00                $1,000.00
Other information:
2004 Chevrolet Suburban (approx.                  Check if this is community property
180,000 miles)                                     (see instructions)
(salvage)
3.2.                                           Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                   Chevrolet              Check one.                                 amount of any secured claims on Schedule D:
                                                   Debtor 1 only                          Creditors Who Have Claims Secured by Property.
Model:                  K2500                  
                                                  Debtor 2 only                           Current value of the      Current value of the
Year:                   1995                                                               entire property?          portion you own?
                                                  Debtor 1 and Debtor 2 only
Approximate mileage:                               At least one of the debtors and another
                                                                                                         $500.00                   $500.00
Other information:
1995 Chevrolet K2500 (salvaged)                   Check if this is community property
                                                   (see instructions)
3.3.                                           Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                   Harley                 Check one.                                 amount of any secured claims on Schedule D:
                                                   Debtor 1 only                          Creditors Who Have Claims Secured by Property.
Model:                  Ultra Glide            
                                                  Debtor 2 only                           Current value of the      Current value of the
Year:                   1994                                                               entire property?          portion you own?
                                                  Debtor 1 and Debtor 2 only
Approximate mileage:                               At least one of the debtors and another
                                                                                                      $2,500.00                $2,500.00
Other information:
1994 Harley Ultra Glide                           Check if this is community property
                                                   (see instructions)
3.4.                                           Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                   Chevrolet              Check one.                                 amount of any secured claims on Schedule D:
                                                   Debtor 1 only                          Creditors Who Have Claims Secured by Property.
Model:                  HD                     
                                                  Debtor 2 only                           Current value of the      Current value of the
Year:                   2003                                                               entire property?          portion you own?
                                                  Debtor 1 and Debtor 2 only
Approximate mileage:                               At least one of the debtors and another
                                                                                                      $1,500.00                $1,500.00
Other information:
2003 Chevrolet HD                                 Check if this is community property
                                                   (see instructions)
3.5.                                           Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                   Ford                   Check one.                                 amount of any secured claims on Schedule D:
                                                   Debtor 1 only                          Creditors Who Have Claims Secured by Property.
Model:                  Grain truck            
                                                  Debtor 2 only                           Current value of the      Current value of the
Year:                   1981                                                               entire property?          portion you own?
                                                  Debtor 1 and Debtor 2 only
Approximate mileage:                               At least one of the debtors and another
                                                                                                         $500.00                   $500.00
Other information:
1981 Ford Grain truck                             Check if this is community property
                                                   (see instructions)




Official Form 106A/B                                       Schedule A/B: Property                                                      page 2
                    Case 20-50120                 Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                             Desc
                                                      Voluntary Petition Page 12 of 75
Debtor 1         Lucas James Bemboom                                                               Case number (if known)        20-50120

4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

          No
          Yes

5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here.........................................................              $6,000.00


 Part 3:          Describe Your Personal and Household Items
                                                                                                                                         Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                         portion you own?
                                                                                                                                         Do not deduct secured
                                                                                                                                         claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware

          No
          Yes. Describe..... See continuation page(s).                                                                                            $2,100.00

7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                music collections; electronic devices including cell phones, cameras, media players, games

          No
          Yes. Describe..... ordinary household electronics                                                                                         $200.00

8.   Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

          No
          Yes. Describe.....


9.   Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
               canoes and kayaks; carpentry tools; musical instruments

          No
          Yes. Describe.....


10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment

          No
          Yes. Describe..... Optima muzzleloader                                                                                                      $50.00

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

          No
          Yes. Describe..... ordinary clothing                                                                                                        $50.00

12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver

          No
          Yes. Describe.....




Official Form 106A/B                                                Schedule A/B: Property                                                               page 3
                        Case 20-50120                            Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                                                           Desc
                                                                     Voluntary Petition Page 13 of 75
Debtor 1         Lucas James Bemboom                                                                                              Case number (if known)                   20-50120

13. Non-farm animals
    Examples: Dogs, cats, birds, horses

          No
          Yes. Describe..... 2 dogs, ducks, chickens                                                                                                                                                $1.00

14. Any other personal and household items you did not already list, including any health aids you
    did not list

          No
          Yes. Give specific
           information.............


15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here........................................................................................................                                         $2,401.00


  Part 4:            Describe Your Financial Assets
                                                                                                                                                                                      Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                      portion you own?
                                                                                                                                                                                      Do not deduct secured
                                                                                                                                                                                      claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition

          No
          Yes.................................................................................................................................... Cash: ..........................                 $10.00

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

          No
          Yes............................                    Institution name:

             17.1.      Checking account:                     Checking account # @ Frandsen Bank                                                                                                     $8.12
             17.2.      Checking account:                     Checking account @ Pine Country Bank                                                                                                   $6.53
             17.3.      Checking account:                     checking at First National Bank of Milaca                                                                                              $0.00
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts

          No
          Yes............................     Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture

          No
          Yes. Give specific
           information about
           them..........................      Name of entity:                                                                                         % of ownership:

                                               sole proprietorship -- farming                                                                                 100%                                   $1.00




Official Form 106A/B                                                                     Schedule A/B: Property                                                                                       page 4
                        Case 20-50120                    Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                       Desc
                                                             Voluntary Petition Page 14 of 75
Debtor 1         Lucas James Bemboom                                                                 Case number (if known)      20-50120

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

          No
          Yes. Give specific
           information about
           them..........................     Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans

          No
          Yes. List each
           account separately.               Type of account:       Institution name:
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

          No
          Yes............................                      Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
     No
     Yes............................ Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

          No
          Yes............................    Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit

          No
          Yes. Give specific
           information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

          No
          Yes. Give specific
           information about them

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

          No
          Yes. Give specific
           information about them

Money or property owed to you?                                                                                                            Current value of the
                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct secured
                                                                                                                                          claims or exemptions.

28. Tax refunds owed to you

          No
          Yes. Give specific information Federal: possible future tax refunds (est.). Amt: $1,000.00                          Federal:             $1,000.00
           about them, including whether
           you already filed the returns                                                                                       State:                 $350.00
                                                   State: possible future tax refunds (est.). Amt: $350.00
           and the tax years......................
                                                                                                                               Local:                    $0.00




Official Form 106A/B                                                      Schedule A/B: Property                                                          page 5
                       Case 20-50120                     Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                                        Desc
                                                             Voluntary Petition Page 15 of 75
Debtor 1         Lucas James Bemboom                                                                             Case number (if known)            20-50120

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

          No
          Yes. Give specific information                                                                                         Alimony:                                $0.00
            Support: Melissa Hiemenz owes back support (approx.). Amt: $4,000.00                                                  Maintenance:                            $0.00
                                                                                                                                  Support:                           $4,000.00
                                                                                                                                  Divorce settlement:                     $0.00
                                                                                                                                  Property settlement:                    $0.00

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else

          No
          Yes. Give specific information See continuation page(s).                                                                                                      $11.00

31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

          No
          Yes. Name the insurance
           company of each policy
           and list its value................    Company name:                                              Beneficiary:                               Surrender or refund value:
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died

          No
          Yes. Give specific information


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue

          No
          Yes. Describe each claim........


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims

          No
          Yes. Describe each claim........ class action suits (e.g., Equifax)                                                                                            $1.00

35. Any financial assets you did not already list

          No
          Yes. Give specific information


36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here.......................................................................................................              $5,387.65


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

          No. Go to Part 6.
          Yes. Go to line 38.




Official Form 106A/B                                                         Schedule A/B: Property                                                                        page 6
                       Case 20-50120                     Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                                        Desc
                                                             Voluntary Petition Page 16 of 75
Debtor 1         Lucas James Bemboom                                                                             Case number (if known)            20-50120

                                                                                                                                                           Current value of the
                                                                                                                                                           portion you own?
                                                                                                                                                           Do not deduct secured
                                                                                                                                                           claims or exemptions.
38. Accounts receivable or commissions you already earned

          No
          Yes. Describe..


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices

          No
          Yes. Describe..


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

          No
          Yes. Describe..


41. Inventory

          No
          Yes. Describe..


42. Interests in partnerships or joint ventures

          No
          Yes. Describe..... Name of entity:                                                                                     % of ownership:

43. Customer lists, mailing lists, or other compilations

          No
          Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                 No
                 Yes. Describe.....
44. Any business-related property you did not already list

          No
          Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here.......................................................................................................                   $0.00


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
               If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

          No. Go to Part 7.
          Yes. Go to line 47.




Official Form 106A/B                                                         Schedule A/B: Property                                                                        page 7
                       Case 20-50120                     Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                                        Desc
                                                             Voluntary Petition Page 17 of 75
Debtor 1         Lucas James Bemboom                                                                             Case number (if known)            20-50120

                                                                                                                                                           Current value of the
                                                                                                                                                           portion you own?
                                                                                                                                                           Do not deduct secured
                                                                                                                                                           claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish

          No
          Yes.... 13 head of milk cows -- $6500                                                                                                                     $9,000.00
                     8 head of breeding age -- $4000
                     5 head of calves -- $1400
                     26 total

48. Crops--either growing or harvested

          No
          Yes. Give specific          silage (20 tons)                                                                                                                $500.00
           information................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

          No
          Yes.... See continuation page(s).                                                                                                                       $111,400.00

50. Farm and fishing supplies, chemicals, and feed

          No
          Yes.... routine supplies, chemicals, feed                                                                                                                   $500.00

51. Any farm- and commercial fishing-related property you did not already list

          No
          Yes. Give specific          milk produced but not paid (estimate)                                                                                         $2,500.00
           information................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here.......................................................................................................            $123,900.00


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

          No
          Yes. Give specific information.


54. Add the dollar value of all of your entries from Part 7. Write that number here.............................................                                         $0.00




Official Form 106A/B                                                         Schedule A/B: Property                                                                        page 8
                         Case 20-50120                        Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                                                 Desc
                                                                  Voluntary Petition Page 18 of 75
Debtor 1          Lucas James Bemboom                                                                                       Case number (if known)                20-50120


  Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2..............................................................................................................................                  $1.00

56. Part 2: Total vehicles, line 5                                                                                   $6,000.00

57. Part 3: Total personal and household items, line 15                                                              $2,401.00

58. Part 4: Total financial assets, line 36                                                                          $5,387.65

59. Part 5: Total business-related property, line 45                                                                        $0.00

60. Part 6: Total farm- and fishing-related property, line 52                                                    $123,900.00

61. Part 7: Total other property not listed, line 54                                              +                         $0.00

                                                                                                                                          Copy personal
62. Total personal property.                  Add lines 56 through 61..................                          $137,688.65              property total                  +   $137,688.65


63. Total of all property on Schedule A/B.                         Add line 55 + line 62................................................................................       $137,689.65




Official Form 106A/B                                                                Schedule A/B: Property                                                                            page 9
                 Case 20-50120            Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                            Desc
                                              Voluntary Petition Page 19 of 75
Debtor 1    Lucas James Bemboom                                                   Case number (if known)   20-50120


6.   Household goods and furnishings (details):

     ordinary household goods, the value of which does not exceed $250 for any particular item                          $2,000.00

     ordinary books, pictures, CDs, etc. of nominal value                                                                $100.00

30. Other amounts someone owes you (details):

     possible patronage funds (estimated net)                                                                                $10.00

     Mike Ratka owes for 2018 crop, etc. -- face amount $14,000.00                                                            $1.00

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade (details):

     farm machinery --                                                                                                $108,400.00
     1060 Gehl chopper
     750 Massey combine
     8309 IH Discbine
     4/180 White tractor
     Farmall M tractor
     S185 Melroe Bobcat
     1566 IH tractor
     1060 Gehl chopper
     Case 970 tractor
     Kasten 14' silage box
     Rex silage box
     2 -- Badger silage boxes
     New Idea 3622 spreader
     JD 4630 tractor
     IH 1486 tractor
     bunks, panels, gates
     trailer (feeder wagon)
     16' IH disc
     12' Ford field cultivator
     IH 800 4RW planter
     milking equipment -- incl. pipeline, units, bulk tank, compressor, pump, etc.                                      $2,500.00

     misc. hand tools                                                                                                    $500.00




Official Form 106A/B                                     Schedule A/B: Property                                              page 10
                     Case 20-50120            Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                       Desc
                                                  Voluntary Petition Page 20 of 75
 Fill in this information to identify your case:
 Debtor 1            Lucas                James                  Bemboom
                     First Name           Middle Name            Last Name
 Debtor 2
 (Spouse, if filing) First Name           Middle Name            Last Name

 United States Bankruptcy Court for the: DISTRICT OF MINNESOTA
                                                                                                                    Check if this is an
 Case number         20-50120                                                                                        amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:        Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.

         You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
         You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on           Current value of     Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property                   the portion you      exemption you claim
                                                        own
                                                        Copy the value from Check only one box for
                                                        Schedule A/B        each exemption


Brief description:                                          $1,000.00                 $1,000.00          11 U.S.C. § 522(d)(5)
2004 Chevrolet Suburban (approx. 180,000                                         100% of fair market
miles)                                                                            value, up to any
(salvage)                                                                         applicable statutory
Line from Schedule A/B: 3.1                                                       limit

Brief description:                                           $500.00                   $500.00           11 U.S.C. § 522(d)(5)
1995 Chevrolet K2500 (salvaged)                                                  100% of fair market
                                                                                  value, up to any
Line from Schedule A/B:      3.2
                                                                                  applicable statutory
                                                                                  limit

Brief description:                                          $2,500.00                 $2,500.00          11 U.S.C. § 522(d)(2)
1994 Harley Ultra Glide                                                          100% of fair market
                                                                                  value, up to any
Line from Schedule A/B:      3.3
                                                                                  applicable statutory
                                                                                  limit


3.   Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

         No
         Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
           No
           Yes
Official Form 106C                               Schedule C: The Property You Claim as Exempt                                               page 1
                     Case 20-50120         Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                 Desc
                                               Voluntary Petition Page 21 of 75
Debtor 1      Lucas James Bemboom                                                    Case number (if known)   20-50120

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                      $1,500.00               $1,500.00          11 U.S.C. § 522(d)(5)
2003 Chevrolet HD                                                           100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    3.4
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $500.00                 $500.00           11 U.S.C. § 522(d)(5)
1981 Ford Grain truck                                                       100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    3.5
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $2,000.00               $2,000.00          11 U.S.C. § 522(d)(3)
ordinary household goods, the value of                                      100% of fair market
which does not exceed $250 for any                                           value, up to any
particular item                                                              applicable statutory
Line from Schedule A/B: 6                                                    limit

Brief description:                                       $100.00                 $100.00           11 U.S.C. § 522(d)(3)
ordinary books, pictures, CDs, etc. of                                      100% of fair market
nominal value                                                                value, up to any
Line from Schedule A/B: 6                                                    applicable statutory
                                                                             limit

Brief description:                                       $200.00                 $200.00           11 U.S.C. § 522(d)(3)
ordinary household electronics                                              100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $50.00                   $50.00           11 U.S.C. § 522(d)(5)
Optima muzzleloader                                                         100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    10
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $50.00                   $50.00           11 U.S.C. § 522(d)(3)
ordinary clothing                                                           100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    11
                                                                             applicable statutory
                                                                             limit

Brief description:                                        $1.00                   $1.00            11 U.S.C. § 522(d)(5)
2 dogs, ducks, chickens                                                     100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    13
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $10.00                   $10.00           11 U.S.C. § 522(d)(5)
nominal cash on hand                                                        100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    16
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 2
                     Case 20-50120         Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                 Desc
                                               Voluntary Petition Page 22 of 75
Debtor 1      Lucas James Bemboom                                                    Case number (if known)   20-50120

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                        $8.12                   $8.12            11 U.S.C. § 522(d)(5)
Checking account # @ Frandsen Bank                                          100% of fair market
                                                                             value, up to any
Line from Schedule A/B:   17.1
                                                                             applicable statutory
                                                                             limit

Brief description:                                        $6.53                   $6.53            11 U.S.C. § 522(d)(5)
Checking account @ Pine Country Bank                                        100% of fair market
                                                                             value, up to any
Line from Schedule A/B:   17.2
                                                                             applicable statutory
                                                                             limit

Brief description:                                        $0.00                   $0.00            11 U.S.C. § 522(d)(5)
checking at First National Bank of Milaca                                   100% of fair market
                                                                             value, up to any
Line from Schedule A/B:   17.3
                                                                             applicable statutory
                                                                             limit

Brief description:                                        $1.00                   $1.00            11 U.S.C. § 522(d)(5)
sole proprietorship -- farming                                              100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    19
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $1,000.00               $1,000.00          11 U.S.C. § 522(d)(5)
possible future tax refunds (est.)                                          100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    28
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $350.00                 $350.00           11 U.S.C. § 522(d)(5)
possible future tax refunds (est.)                                          100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    28
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $4,000.00               $4,000.00          11 U.S.C. § 522(d)(10)(D)
Melissa Hiemenz owes back support                                           100% of fair market
(approx.)                                                                    value, up to any
Line from Schedule A/B: 29                                                   applicable statutory
                                                                             limit

Brief description:                                       $10.00                   $10.00           11 U.S.C. § 522(d)(5)
possible patronage funds (estimated net)                                    100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    30
                                                                             applicable statutory
                                                                             limit

Brief description:                                        $1.00                   $1.00            11 U.S.C. § 522(d)(5)
Mike Ratka owes for 2018 crop, etc. -- face                                 100% of fair market
amount $14,000.00                                                            value, up to any
Line from Schedule A/B: 30                                                   applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 3
                     Case 20-50120         Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                 Desc
                                               Voluntary Petition Page 23 of 75
Debtor 1      Lucas James Bemboom                                                    Case number (if known)   20-50120

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                        $1.00                   $1.00            11 U.S.C. § 522(d)(5)
class action suits (e.g., Equifax)                                          100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    34
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $9,000.00                 $1.00            11 U.S.C. § 522(d)(5)
13 head of milk cows -- $6500                                               100% of fair market
8 head of breeding age -- $4000                                              value, up to any
5 head of calves -- $1400                                                    applicable statutory
26 total                                                                     limit
Line from Schedule A/B: 47

Brief description:                                       $500.00                  $1.00            11 U.S.C. § 522(d)(5)
silage (20 tons)                                                            100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    48
                                                                             applicable statutory
                                                                             limit

Brief description:                                     $108,400.00              $5,000.00          11 U.S.C. § 522(d)(6)
farm machinery --                                                           100% of fair market
1060 Gehl chopper                                                            value, up to any
750 Massey combine                                                           applicable statutory
8309 IH Discbine                                                             limit
4/180 White tractor
Farmall M tractor
S185 Melroe Bobcat
1566 IH tractor
1060 Gehl chopper
Case 970 tractor
Kasten 14' silage box
Rex silage box
2 -- Badger silage boxes
New Idea 3622 spreader
JD 4630 tractor
IH 1486 tractor
bunks, panels, gates
trailer (feeder wagon)
16' IH disc
12' Ford field cultivator
IH 800 4RW planter
Line from Schedule A/B:   49

Brief description:                                      $2,500.00                 $0.00            11 U.S.C. § 522(d)(6)
milking equipment -- incl. pipeline, units,                                 100% of fair market
bulk tank, compressor, pump, etc.                                            value, up to any
(1st exemption claimed for this asset)                                       applicable statutory
Line from Schedule A/B: 49                                                   limit

Brief description:                                      $2,500.00                 $0.00            11 U.S.C. § 522(d)(5)
milking equipment -- incl. pipeline, units,                                 100% of fair market
bulk tank, compressor, pump, etc.                                            value, up to any
(2nd exemption claimed for this asset)                                       applicable statutory
Line from Schedule A/B: 49                                                   limit



Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 4
                     Case 20-50120         Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                 Desc
                                               Voluntary Petition Page 24 of 75
Debtor 1      Lucas James Bemboom                                                    Case number (if known)   20-50120

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $500.00                  $0.00            11 U.S.C. § 522(d)(6)
misc. hand tools                                                            100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    49
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $500.00                  $1.00            11 U.S.C. § 522(d)(5)
routine supplies, chemicals, feed                                           100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    50
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $2,500.00                 $1.00            11 U.S.C. § 522(d)(5)
milk produced but not paid (estimate)                                       100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    51
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 5
                      Case 20-50120              Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                      Desc
                                                     Voluntary Petition Page 25 of 75
  Fill in this information to identify your case:
  Debtor 1             Lucas                 James                  Bemboom
                       First Name            Middle Name            Last Name

  Debtor 2
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: DISTRICT OF MINNESOTA

  Case number          20-50120
  (if known)                                                                                                          Check if this is an
                                                                                                                       amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).


1.      Do any creditors have claims secured by your property?

            No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
            Yes. Fill in all of the information below.


  Part 1:         List All Secured Claims

2.      List all secured claims. If a creditor has more than one secured
        claim, list the creditor separately for each claim. If more than one             Column A               Column B               Column C
        creditor has a particular claim, list the other creditors in Part 2. As          Amount of claim        Value of collateral    Unsecured
        much as possible, list the claims in alphabetical order according to the         Do not deduct the      that supports this     portion
        creditor's name.                                                                 value of collateral    claim                  If any

  2.1                                            Describe the property that
                                                 secures the claim:                           $330,000.00             $123,400.00            $206,600.00
First National Bank Of Milaca                    livestock, crops, etc.
Creditor's name
190 2nd Ave SW
Number       Street


                                                 As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Milaca                   MN      56353-1106       Unliquidated
City                     State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.             Nature of lien. Check all that apply.
 Debtor 1 only                            An agreement you made (such as mortgage or secured car loan)
 Debtor 2 only                            Statutory lien (such as tax lien, mechanic's lien)
 Debtor 1 and Debtor 2 only               Judgment lien from a lawsuit
 At least one of the debtors and another  Other (including a right to offset)
      Check if this claim relates                   loan
       to a community debt
Date debt was incurred                           Last 4 digits of account number
approx.




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                             $330,000.00

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                            $330,000.00

Official Form 106D                          Schedule D: Creditors Who Have Claims Secured by Property                                             page 1
                  Case 20-50120             Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                   Desc
                                                Voluntary Petition Page 26 of 75
Debtor 1       Lucas James Bemboom                                                     Case number (if known)    20-50120

 Part 2:        List Others to Be Notified for a Debt That You Already Listed
Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and
then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Part 1,
list the additional creditors here. If you do not have additional persons to be notified for any debts in Part 1, do not fill out or
submit this page.


  1
        Gray Plant Mooty                                                       On which line in Part 1 did you enter the creditor?      2.1
        Name
        1010 W St Germain St STE 600                                           Last 4 digits of account number
        Number       Street




        St Cloud                                 MN      56301
        City                                     State   ZIP Code




Official Form 106D                 Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                 page 2
                      Case 20-50120                Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                      Desc
                                                       Voluntary Petition Page 27 of 75
  Fill in this information to identify your case:
  Debtor 1             Lucas                 James                  Bemboom
                       First Name            Middle Name            Last Name

  Debtor 2
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: DISTRICT OF MINNESOTA

  Case number          20-50120
  (if known)                                                                                                           Check if this is an
                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                   12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


  Part 1:        List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                      Total claim       Priority              Nonpriority
                                                                                                                        amount                amount

     2.1                                                                                                $4,000.00           $4,000.00                $0.00
Ashley Benoit
Priority Creditor's Name                                   Last 4 digits of account number
121 1st Ave NE                                             When was the debt incurred?
Number       Street
PO Box 122                                                 As of the date you file, the claim is: Check all that apply.
                                                            Contingent
Pierz                           MN      56364               Unliquidated
City                            State   ZIP Code            Disputed
Who incurred the debt?     Check one.                      Type of PRIORITY unsecured claim:
 Debtor 1 only                                             Domestic support obligations
 Debtor 2 only                                             Taxes and certain other debts you owe the government
 Debtor 1 and Debtor 2 only                                Claims for death or personal injury while you were
 At least one of the debtors and another                     intoxicated
    Check if this claim is for a community debt
                                                            Other. Specify
Is the claim subject to offset?
 No
 Yes
child support




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1
                       Case 20-50120               Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                         Desc
                                                       Voluntary Petition Page 28 of 75
Debtor 1       Lucas James Bemboom                                                              Case number (if known)      20-50120

  Part 2:        List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.
           Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

                                                                                                                                              Total claim

     4.1                                                                                                                                          $1,800.00
A & C Farm Service                                          Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
412 Bridge St
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
Paynesville                     MN      56362
                                                             Disputed
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                             Student loans
                                                            Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                                that you did not report as priority claims
 Debtor 1 and Debtor 2 only                                 Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                    Other. Specify
      Check if this claim is for a community debt               Merchandise
Is the claim subject to offset?
 No
 Yes
     4.2                                                                                                                                            $305.44
American Accounts & Advisers                                Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
7460 80th St S
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
Cottage Grove                   MN      55016
                                                             Disputed
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                             Student loans
 Debtor 1 only                                              Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                                that you did not report as priority claims
 Debtor 1 and Debtor 2 only                                 Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                    Other. Specify
      Check if this claim is for a community debt               Collection
Is the claim subject to offset?
 No
 Yes
re: EPPA




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 2
                       Case 20-50120             Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                  Desc
                                                     Voluntary Petition Page 29 of 75
Debtor 1       Lucas James Bemboom                                                         Case number (if known)       20-50120

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

   4.3                                                                                                                                    $688.29
Arnold's of St. Cloud                                    Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
2995 Quail Rd NE
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Sauk Rapids                   MN      56379
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Services
Is the claim subject to offset?
 No
 Yes
   4.4                                                                                                                                 $2,381.73
Athman Dairy                                             Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P O Box 190
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Pierz                         MN      56364
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                           Student loans
  Debtor 1 only
                                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Merchandise
Is the claim subject to offset?
 No
 Yes
   4.5                                                                                                                                     $86.00
Bjerga's Cafe                                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
204 River St
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Pillager                      MN      56473
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Services
Is the claim subject to offset?
 No
 Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 3
                       Case 20-50120             Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                  Desc
                                                     Voluntary Petition Page 30 of 75
Debtor 1       Lucas James Bemboom                                                         Case number (if known)       20-50120

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

   4.6                                                                                                                                 $1,142.29
Brenny Oil                                               Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
71 Norman Ave S
Number        Street                                     As of the date you file, the claim is: Check all that apply.
P O Box 575                                               Contingent
                                                          Unliquidated
Foley                         MN      56329
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           fuel
Is the claim subject to offset?
 No
 Yes
   4.7                                                                                                                                 $2,511.90
Carlson & Stewart Refrig.                                Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
700 Huron Rd
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Marshall                      MN      56258
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                           Student loans
  Debtor 1 only
                                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Services
Is the claim subject to offset?
 No
 Yes
   4.8                                                                                                                                 $4,096.00
Centra Sota Cooperative                                  Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
805 Hwy 55 East
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Buffalo                       MN      55313
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Services
Is the claim subject to offset?
 No
 Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 4
                       Case 20-50120             Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                  Desc
                                                     Voluntary Petition Page 31 of 75
Debtor 1       Lucas James Bemboom                                                         Case number (if known)       20-50120

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

   4.9                                                                                                                                 $1,000.00
CentraCare                                               Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
1406 6th Ave N
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
St Cloud                      MN      56303
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Medical
Is the claim subject to offset?
 No
 Yes
  4.10                                                                                                                                    $145.78
Central MN Electric                                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
1805 Haven Rd
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Little Falls                  MN      56345
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                           Student loans
  Debtor 1 only
                                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           utilities
Is the claim subject to offset?
 No
 Yes
  4.11                                                                                                                                 $3,239.21
Collection Bureau Of Little Falls Inc                    Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
120 1st St SE Ste 2
Number        Street                                     As of the date you file, the claim is: Check all that apply.
P O Box 246                                               Contingent
                                                          Unliquidated
Little Falls                  MN      56345-0246
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Collection
Is the claim subject to offset?
 No
 Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 5
                       Case 20-50120             Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                  Desc
                                                     Voluntary Petition Page 32 of 75
Debtor 1       Lucas James Bemboom                                                         Case number (if known)       20-50120

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.12                                                                                                                                 $6,124.15
Collection Resources                                     Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 2270
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
St Cloud                      MN      56302-2270
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Collection
Is the claim subject to offset?
 No
 Yes
Pierz Vet - $5,479.70
MN Veterinary = $314.45
Pojos - $330
  4.13                                                                                                                                    $65.00
Corner Home Medical                                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
2730 Nevada Ave N
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
New Hope                      MN      55427
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Medical
Is the claim subject to offset?
 No
 Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 6
                       Case 20-50120             Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                  Desc
                                                     Voluntary Petition Page 33 of 75
Debtor 1       Lucas James Bemboom                                                         Case number (if known)       20-50120

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.14                                                                                                                                    $587.25
Diversified Crop Ins.                                    Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
25532 Network Pl
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Chicago                       IL      60673-1255
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           insurance
Is the claim subject to offset?
 No
 Yes
  4.15                                                                                                                                    $232.00
East Central Dairy Supply                                Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
2195 Hwy 23
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Mora                          MN      55051
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                           Student loans
  Debtor 1 only
                                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Merchandise
Is the claim subject to offset?
 No
 Yes
  4.16                                                                                                                                 $3,688.21
Farm-Rite Equipment                                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P O Box 717
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Sauk Rapids                   MN      56379
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Merchandise
Is the claim subject to offset?
 No
 Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 7
                       Case 20-50120             Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                  Desc
                                                     Voluntary Petition Page 34 of 75
Debtor 1       Lucas James Bemboom                                                         Case number (if known)       20-50120

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.17                                                                                                                                 $6,928.59
Farmers Co-Op Creamery Co                                Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
214 Main Ave
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 38                                                 Contingent
                                                          Unliquidated
Foreston                      MN      56330
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Merchandise
Is the claim subject to offset?
 No
 Yes
  4.18                                                                                                                                    $800.00
First National Bank                                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
10225 115th St NE
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Gilman                        MN      56333
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                           Student loans
  Debtor 1 only
                                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Overdrafts/banking fees
Is the claim subject to offset?
 No
 Yes
  4.19                                                                                                                               $22,219.78
Gilman Co-op Creamery                                    Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P O Box 7
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Gilman                        MN      56333
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           feed and supplies and misc.
Is the claim subject to offset?
 No
 Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 8
                       Case 20-50120             Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                  Desc
                                                     Voluntary Petition Page 35 of 75
Debtor 1       Lucas James Bemboom                                                         Case number (if known)       20-50120

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.20                                                                                                                                    $991.00
Gotvald Implement                                        Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
9275 Sage Rd
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Hillman                       MN      56338
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Merchandise
Is the claim subject to offset?
 No
 Yes
  4.21                                                                                                                                    $500.00
HealthPartners Central MN Clinics                        Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
2251 Connecticut Ave S
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Sartell                       MN      56377-2486
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                           Student loans
  Debtor 1 only
                                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Medical
Is the claim subject to offset?
 No
 Yes
  4.22                                                                                                                               $14,996.00
Heavy Iron Backhoe                                       Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
320 Division St SE
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Box 130                                                   Contingent
                                                          Unliquidated
Rice                          MN      56367
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Claim
Is the claim subject to offset?
 No
 Yes
claim


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 9
                       Case 20-50120             Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                  Desc
                                                     Voluntary Petition Page 36 of 75
Debtor 1       Lucas James Bemboom                                                         Case number (if known)       20-50120

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.23                                                                                                                                    $207.27
Jim's Mille Lacs Disposal                                Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
205 2nd Ave NE
Number        Street                                     As of the date you file, the claim is: Check all that apply.
P O Box 275                                               Contingent
                                                          Unliquidated
Milaca                        MN      56353
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Services
Is the claim subject to offset?
 No
 Yes
  4.24                                                                                                                                 $3,500.00
John Jack Hennen                                         Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
53180 397th St
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Paynesville                   MN      56362
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                           Student loans
  Debtor 1 only
                                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Merchandise
Is the claim subject to offset?
 No
 Yes
  4.25                                                                                                                                 $2,029.24
Litke's Vet Service                                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
14395 Hwy 25
Number        Street                                     As of the date you file, the claim is: Check all that apply.
P O Box 24                                                Contingent
                                                          Unliquidated
Pierz                         MN      56364
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Services
Is the claim subject to offset?
 No
 Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 10
                       Case 20-50120             Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                  Desc
                                                     Voluntary Petition Page 37 of 75
Debtor 1       Lucas James Bemboom                                                         Case number (if known)       20-50120

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.26                                                                                                                                    $301.00
Midwest Machinery                                        Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
3708 Baptist Church Rd
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Princeton                     MN      55371
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Merchandise
Is the claim subject to offset?
 No
 Yes
  4.27                                                                                                                                 $3,351.88
Mille Lacs Vet Clinic                                    Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
255 3rd Ave SW
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Milaca                        MN      56353
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                           Student loans
  Debtor 1 only
                                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Services
Is the claim subject to offset?
 No
 Yes
  4.28                                                                                                                                 $3,256.62
Minnesota Dairy Solutions                                Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P O Box 625
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Cold Spring                   MN      56320
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Merchandise
Is the claim subject to offset?
 No
 Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 11
                       Case 20-50120             Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                  Desc
                                                     Voluntary Petition Page 38 of 75
Debtor 1       Lucas James Bemboom                                                         Case number (if known)       20-50120

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.29                                                                                                                                    $823.88
NAU Country Ins. Co.                                     Last 4 digits of account number       7    9    5    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
7333 Sunwood Dr NW
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Ramsey                        MN      55303
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Services
Is the claim subject to offset?
 No
 Yes
  4.30                                                                                                                                 $1,226.36
Oak Park Co-Op Creamery                                  Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
16623 Ironwood Rd N E
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Oak Park                      MN      56357-8986
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                           Student loans
  Debtor 1 only
                                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Merchandise
Is the claim subject to offset?
 No
 Yes
  4.31                                                                                                                                 $2,148.97
Paul's Welding                                           Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P O Box 289
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Saint Martin                  MN      56376
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Services
Is the claim subject to offset?
 No
 Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 12
                       Case 20-50120             Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                  Desc
                                                     Voluntary Petition Page 39 of 75
Debtor 1       Lucas James Bemboom                                                         Case number (if known)       20-50120

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.32                                                                                                                                 $5,541.50
Paynesville Auto Parts                                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
448 E Hoffman St
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Paynesville                   MN      56362
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Merchandise
Is the claim subject to offset?
 No
 Yes
  4.33                                                                                                                                    $946.05
Receivable Mgmt. Services                                Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P O Box 19646
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Minneapolis                   MN      55419
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                           Student loans
  Debtor 1 only
                                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Collection
Is the claim subject to offset?
 No
 Yes
re: Republic Services
  4.34                                                                                                                                     $30.00
Regional Diagnostic Radiology                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 7366
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
St Cloud                      MN      56302-7366
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Medical
Is the claim subject to offset?
 No
 Yes

Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 13
                       Case 20-50120             Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                  Desc
                                                     Voluntary Petition Page 40 of 75
Debtor 1       Lucas James Bemboom                                                         Case number (if known)       20-50120

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.35                                                                                                                                 $4,077.00
Richard Boser                                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
13672 Highway 25
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Pierz, MN, 56364-7163                                     Contingent
                                                          Unliquidated
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Judgment
Is the claim subject to offset?
 No
 Yes
05-CO-19-249
  4.36                                                                                                                                 $2,000.00
Rod Bemboom                                              Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
3545 Little Rock Road NW
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Sauk Rapids                   MN      56379
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           loan
Is the claim subject to offset?
 No
 Yes
  4.37                                                                                                                                 $1,117.00
Ronald Bussman                                           Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
27950 State Hwy. 28
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Grey Eagle                    MN      56336
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Judgment
Is the claim subject to offset?
 No
 Yes

Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 14
                       Case 20-50120             Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                  Desc
                                                     Voluntary Petition Page 41 of 75
Debtor 1       Lucas James Bemboom                                                         Case number (if known)       20-50120

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.38                                                                                                                                    $280.00
Select Sires                                             Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
6601 Gregory Park Rd S
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Saint Cloud                   MN      56301
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Services
Is the claim subject to offset?
 No
 Yes
  4.39                                                                                                                                    $600.00
Silver Corners Store                                     Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
3491 125th St NE
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Rice                          MN      56367
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                           Student loans
  Debtor 1 only
                                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Merchandise
Is the claim subject to offset?
 No
 Yes
  4.40                                                                                                                               $15,138.95
Stearns Bank                                             Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P O Box 750
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Albany                        MN      56307
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           loan
Is the claim subject to offset?
 No
 Yes
repo'd mixer and baler


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 15
                       Case 20-50120             Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                  Desc
                                                     Voluntary Petition Page 42 of 75
Debtor 1       Lucas James Bemboom                                                         Case number (if known)       20-50120

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.41                                                                                                                                    $76.30
Unique Mgmt. Services                                    Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
119 E Maple St.
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Jeffersonville                IN      47130
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Collection
Is the claim subject to offset?
 No
 Yes
  4.42                                                                                                                               $23,220.28
Weltman, Weinberg & Reis                                 Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 93784
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Cleveland                     OH      44101-5784
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                           Student loans
  Debtor 1 only
                                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Collection
Is the claim subject to offset?
 No
 Yes
re: John Deere




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 16
                      Case 20-50120            Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                      Desc
                                                   Voluntary Petition Page 43 of 75
Debtor 1       Lucas James Bemboom                                                        Case number (if known)     20-50120

  Part 3:        List Others to Be Notified About a Debt That You Already Listed

5.     Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2.
       For example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original
       creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the
       debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional parties to be notified for
       any debts in Parts 1 or 2, do not fill out or submit this page.


Rahn's Oil & Propane                                        On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P O Box 97                                                  Line   4.11 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims


                                                            Last 4 digits of account number
Melrose                         MN      56352-0097
City                            State   ZIP Code


The Rose Law Firm                                           On which entry in Part 1 or Part 2 did you list the original creditor?
Name
921 Mainstreet                                              Line   4.12 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
P O Box 5560

                                                            Last 4 digits of account number
Hopkins                         MN      55343-7515
City                            State   ZIP Code




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                             page 17
                  Case 20-50120               Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                       Desc
                                                  Voluntary Petition Page 44 of 75
Debtor 1       Lucas James Bemboom                                                     Case number (if known)        20-50120

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                               Total claim

Total claims      6a. Domestic support obligations                                                   6a.              $4,000.00
from Part 1
                  6b. Taxes and certain other debts you owe the government                           6b.                     $0.00

                  6c. Claims for death or personal injury while you were intoxicated                 6c.                     $0.00

                  6d. Other. Add all other priority unsecured claims. Write that amount here.        6d.   +                 $0.00


                  6e. Total.     Add lines 6a through 6d.                                            6d.              $4,000.00




                                                                                                               Total claim

Total claims      6f.   Student loans                                                                6f.                     $0.00
from Part 2
                  6g. Obligations arising out of a separation agreement or divorce                   6g.                     $0.00
                      that you did not report as priority claims

                  6h. Debts to pension or profit-sharing plans, and other similar                    6h.                     $0.00
                      debts

                  6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.   6i.   +        $144,400.92


                  6j.   Total.   Add lines 6f through 6i.                                            6j.            $144,400.92




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                             page 18
                     Case 20-50120               Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                       Desc
                                                     Voluntary Petition Page 45 of 75
 Fill in this information to identify your case:
 Debtor 1              Lucas                 James                  Bemboom
                       First Name            Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name              Middle Name            Last Name


 United States Bankruptcy Court for the: DISTRICT OF MINNESOTA

 Case number           20-50120
 (if known)                                                                                                           Check if this is an
                                                                                                                       amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).


1.     Do you have any executory contracts or unexpired leases?

            No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
            Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
       is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
       executory contracts and unexpired leases.

           Person or company with whom you have the contract or lease                   State what the contract or lease is for

 2.1       Mark Ratka                                                                   rental of farm
           Name
                                                                                        Contract to be ASSUMED
           16039 110th St
           Number    Street



           Foreston                                     MN        56330-9660
           City                                         State     ZIP Code




Official Form 106G                             Schedule G: Executory Contracts and Unexpired Leases                                                page 1
                    Case 20-50120              Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                           Desc
                                                   Voluntary Petition Page 46 of 75
 Fill in this information to identify your case:
 Debtor 1             Lucas                James                   Bemboom
                      First Name           Middle Name             Last Name

 Debtor 2
 (Spouse, if filing) First Name            Middle Name             Last Name


 United States Bankruptcy Court for the: DISTRICT OF MINNESOTA

 Case number          20-50120
 (if known)                                                                                                              Check if this is an
                                                                                                                          amended filing



Official Form 106H
Schedule H: Your Codebtors                                                                                                                       12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


1.    Do you have any codebtors?        (If you are filing a joint case, do not list either spouse as a codebtor.)
       No
       Yes
2.    Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
      include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
             No
             Yes
3.    In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
      person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
      creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
      Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

          Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt

                                                                                               Check all schedules that apply:

3.1       Lindsey Wilson
          Name                                                                                      Schedule D, line        2.1
          2523 Clearwater Rd #205                                                                    Schedule E/F, line
          Number      Street                                                                   
                                                                                                    Schedule G, line

          Saint Cloud                               MN             56301                       First National Bank Of Milaca
          City                                      State          ZIP Code




Official Form 106H                                           Schedule H: Your Codebtors                                                          page 1
                     Case 20-50120             Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                          Desc
                                                   Voluntary Petition Page 47 of 75
 Fill in this information to identify your case:
     Debtor 1              Lucas                James                  Bemboom
                           First Name           Middle Name            Last Name                           Check if this is:
     Debtor 2                                                                                                   An amended filing
     (Spouse, if filing)   First Name           Middle Name            Last Name                           
                                                                                                               A supplement showing postpetition
     United States Bankruptcy Court for the:   DISTRICT OF MINNESOTA
                                                                                                                chapter 13 income as of the following date:
     Case number           20-50120
     (if known)
                                                                                                                MM / DD / YYYY
Official Form 106I
Schedule I: Your Income                                                                                                                              12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 Part 1:          Describe Employment
1.    Fill in your employment
      information.                                             Debtor 1                                           Debtor 2 or non-filing spouse
      If you have more than one
      job, attach a separate page       Employment status            Employed                                          Employed
      with information about                                         Not employed                                      Not employed
      additional employers.
                                        Occupation             farming
      Include part-time, seasonal,
      or self-employed work.            Employer's name        self

      Occupation may include            Employer's address
      student or homemaker, if it                              Number Street                                      Number Street
      applies.




                                                               City                         State   Zip Code      City                   State   Zip Code

                                        How long employed there?        6 years

 Part 2:          Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                            For Debtor 1            For Debtor 2 or
                                                                                                                    non-filing spouse

2.    List monthly gross wages, salary, and commissions (before all             2.                     $0.00
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                      3.   +              $0.00

4.    Calculate gross income. Add line 2 + line 3.                                 4.                  $0.00




Official Form 106I                                            Schedule I: Your Income                                                                page 1
                       Case 20-50120                          Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                                   Desc
                                                                  Voluntary Petition Page 48 of 75
Debtor 1        Lucas James Bemboom                                                                                          Case number (if known)    20-50120
                                                                                                                    For Debtor 1         For Debtor 2 or
                                                                                                                                         non-filing spouse
     Copy line 4 here .................................................................................    4.              $0.00
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                                      5a.             $0.00
     5b. Mandatory contributions for retirement plans                                                       5b.             $0.00
     5c. Voluntary contributions for retirement plans                                                       5c.             $0.00
     5d. Required repayments of retirement fund loans                                                       5d.             $0.00
     5e. Insurance                                                                                          5e.             $0.00
     5f. Domestic support obligations                                                                       5f.             $0.00
     5g. Union dues                                                                                         5g.             $0.00
     5h. Other deductions.
          Specify:                                                                                          5h. +           $0.00
6.   Add the payroll deductions.                   Add lines 5a + 5b + 5c + 5d + 5e + 5f +                  6.              $0.00
     5g + 5h.
7.   Calculate total monthly take-home pay.                           Subtract line 6 from line 4.          7.              $0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a                                               8a.         $1,507.00
          business, profession, or farm
            Attach a statement for each property and business showing
            gross receipts, ordinary and necessary business expenses, and
            the total monthly net income.
     8b. Interest and dividends                                                                             8b.             $0.00
     8c. Family support payments that you, a non-filing spouse, or a                                        8c.           $460.00
         dependent regularly receive
            Include alimony, spousal support, child support, maintenance,
            divorce settlement, and property settlement.
     8d. Unemployment compensation                                                                          8d.             $0.00
     8e. Social Security                                                                                    8e.             $0.00
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) or any non-
         cash assistance that you receive, such as food stamps
         (benefits under the Supplemental Nutrition Assistance Program)
         or housing subsidies.
         Specify:                                                                                           8f.             $0.00
     8g. Pension or retirement income                                                                       8g.             $0.00
     8h. Other monthly income.
         Specify:                                                                                           8h. +           $0.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.                                 9.          $1,967.00

10. Calculate monthly income. Add line 7 + line 9.                                                          10.         $1,967.00    +                       =       $1,967.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify:                                                                                                                                         11.    +           $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly                                         12.            $1,967.00
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                                               Combined
                                                                                                                                                                 monthly income
13. Do you expect an increase or decrease within the year after you file this form?
     No.             may get an off farm job; child support is erratic
           Yes. Explain:




Official Form 106I                                                                  Schedule I: Your Income                                                               page 2
                     Case 20-50120   Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                 Desc
                                         Voluntary Petition Page 49 of 75
Debtor 1     Lucas James Bemboom                                        Case number (if known)   20-50120

8a. Attached Statement (Debtor 1)

                                                      farm

Gross Monthly Income:                                                                                       $7,381.00

Expense                                         Category                               Amount

expenses                                                                            $5,874.00
Total Monthly Expenses                                                                                      $5,874.00

Net Monthly Income:                                                                                         $1,507.00




Official Form 106I                            Schedule I: Your Income                                          page 3
                     Case 20-50120              Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                      Desc
                                                    Voluntary Petition Page 50 of 75
 Fill in this information to identify your case:
                                                                                                        Check if this is:
     Debtor 1              Lucas                  James                  Bemboom                         An amended filing
                           First Name             Middle Name            Last Name
                                                                                                         A supplement showing postpetition
                                                                                                            chapter 13 expenses as of the
     Debtor 2
     (Spouse, if filing)   First Name             Middle Name            Last Name                          following date:

     United States Bankruptcy Court for the:    DISTRICT OF MINNESOTA                                         MM / DD / YYYY
     Case number           20-50120
     (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                       12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:          Describe Your Household
1.    Is this a joint case?

           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                 No
                 Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                 No
                                                                                      Dependent's relationship to    Dependent's      Does dependent
      Do not list Debtor 1 and                Yes. Fill out this information
                                               for each dependent.................... Debtor 1 or Debtor 2           age              live with you?
      Debtor 2.
                                                                                  custodial                          17                  No

      Do not state the dependents'
                                                                                                                                         Yes

      names.                                                                      son                                15                  No
                                                                                                                                         Yes

                                                                                  child                              13                  No
                                                                                                                                         Yes

                                                                                  son                                8                   No
                                                                                                                                         Yes

                                                                                  "stepchild"                        12                  No
                                                                                                                                         Yes
3.    Do your expenses include                       No
      expenses of people other than
      yourself and your dependents?
                                                     Yes



 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                     Your expenses

4.    The rental or home ownership expenses for your residence.                                                     4.                     $900.00
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                         4a.

      4b. Property, homeowner's, or renter's insurance                                                              4b.

      4c. Home maintenance, repair, and upkeep expenses                                                             4c.

      4d. Homeowner's association or condominium dues                                                               4d.




 Official Form 106J                                             Schedule J: Your Expenses                                                       page 1
                  Case 20-50120              Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                         Desc
                                                 Voluntary Petition Page 51 of 75
Debtor 1      Lucas James Bemboom                                                      Case number (if known)   20-50120
                                                                                                          Your expenses

5.   Additional mortgage payments for your residence, such as home equity loans                     5.

6.   Utilities:

     6a. Electricity, heat, natural gas                                                             6a.                    $580.00
     6b. Water, sewer, garbage collection                                                           6b.                      $80.00
     6c. Telephone, cell phone, Internet, satellite, and                                            6c.                    $250.00
         cable services
     6d. Other. Specify:                                                                            6d.

7.   Food and housekeeping supplies                                                                 7.                     $700.00
8.   Childcare and children's education costs                                                       8.

9.   Clothing, laundry, and dry cleaning                                                            9.                       $50.00
10. Personal care products and services                                                             10.                      $50.00
11. Medical and dental expenses                                                                     11.

12. Transportation. Include gas, maintenance, bus or train                                          12.                    $500.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                   13.
    magazines, and books
14. Charitable contributions and religious donations                                                14.

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a.   Life insurance                                                                          15a.

     15b.   Health insurance                                                                        15b.

     15c.   Vehicle insurance                                                                       15c.

     15d.   Other insurance. Specify:                                                               15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                        16.

17. Installment or lease payments:

     17a.   Car payments for Vehicle 1                                                              17a.

     17b.   Car payments for Vehicle 2                                                              17b.

     17c.   Other. Specify:                                                                         17c.

     17d.   Other. Specify:                                                                         17d.

18. Your payments of alimony, maintenance, and support that you did not report as                   18.
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                        19.
20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
     20a.   Mortgages on other property                                                             20a.

     20b.   Real estate taxes                                                                       20b.

     20c.   Property, homeowner's, or renter's insurance                                            20c.

     20d.   Maintenance, repair, and upkeep expenses                                                20d.

     20e.   Homeowner's association or condominium dues                                             20e.



 Official Form 106J                                        Schedule J: Your Expenses                                          page 2
                  Case 20-50120              Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                Desc
                                                 Voluntary Petition Page 52 of 75
Debtor 1      Lucas James Bemboom                                                              Case number (if known)   20-50120
21. Other. Specify:                                                                                          21.    +
22. Calculate your monthly expenses.

    22a.    Add lines 4 through 21.                                                                          22a.                  $3,110.00
    22b.    Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                 22b.

    22c.    Add line 22a and 22b. The result is your monthly expenses.                                       22c.                  $3,110.00

23. Calculate your monthly net income.

    23a.    Copy line 12 (your combined monthly income) from Schedule I.                                     23a.                  $1,967.00
    23b.    Copy your monthly expenses from line 22c above.                                                  23b.   –              $3,110.00
    23c.    Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                           23c.              ($1,143.00)

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

          No.
          Yes. Explain here:
                budget may change




 Official Form 106J                                         Schedule J: Your Expenses                                                  page 3
                  Case 20-50120            Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                  Desc
                                               Voluntary Petition Page 53 of 75
 Fill in this information to identify your case:
 Debtor 1           Lucas               James                Bemboom
                    First Name          Middle Name          Last Name

 Debtor 2
 (Spouse, if filing) First Name         Middle Name          Last Name


 United States Bankruptcy Court for the: DISTRICT OF MINNESOTA

 Case number        20-50120
 (if known)                                                                                                 Check if this is an
                                                                                                             amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                     12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

         No

         Yes. Name of person                                                                Attach Bankruptcy Petition Preparer's Notice,
                                                                                             Declaration, and Signature (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
    true and correct.



    X /s/ Lucas James Bemboom                              X
        Lucas James Bemboom, Debtor 1                          Signature of Debtor 2

        Date 02/18/2020                                        Date
             MM / DD / YYYY                                           MM / DD / YYYY




Official Form 106Dec                        Declaration About an Individual Debtor's Schedules                                         page 1
                     Case 20-50120               Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                       Desc
                                                     Voluntary Petition Page 54 of 75
 Fill in this information to identify your case:
 Debtor 1             Lucas                   James                Bemboom
                      First Name              Middle Name          Last Name

 Debtor 2
 (Spouse, if filing) First Name               Middle Name          Last Name


 United States Bankruptcy Court for the: DISTRICT OF MINNESOTA

 Case number          20-50120
 (if known)                                                                                                           Check if this is an
                                                                                                                       amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                            04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.


 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.   What is your current marital status?
      Married
      Not married
2.   During the last 3 years, have you lived anywhere other than where you live now?
      No
      Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
         Debtor 1:                                          Dates Debtor 1       Debtor 2:                                         Dates Debtor 2
                                                            lived there                                                            lived there

                                                                                       Same as Debtor 1                               Same as Debtor 1


         3545 Little Rock Rd. NE                            From     2013                                                          From
         Number      Street                                                      Number      Street
                                                            To     July 2018                                                       To


         Sauk Rapids               MN       56379
         City                      State    ZIP Code                             City                      State   ZIP Code


3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
     (Community property states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas,
     Washington, and Wisconsin.)

         No
         Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 1
                     Case 20-50120             Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                  Desc
                                                   Voluntary Petition Page 55 of 75
Debtor 1       Lucas James Bemboom                                                       Case number (if known)       20-50120

 Part 2:         Explain the Sources of Your Income
4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.


          No
          Yes. Fill in the details.

                                                    Debtor 1                                        Debtor 2

                                                  Sources of income         Gross income           Sources of income         Gross income
                                                  Check all that apply.     (before deductions     Check all that apply.     (before deductions
                                                                            and exclusions                                   and exclusions

From January 1 of the current year until           Wages, commissions,             $14,750.00      Wages, commissions,
the date you filed for bankruptcy:                    bonuses, tips                                   bonuses, tips

                                                   Operating a business                            Operating a business

For the last calendar year:                        Wages, commissions,             $88,570.00      Wages, commissions,
                                                      bonuses, tips                                   bonuses, tips
(January 1 to December 31, 2019 )
                                  YYYY             Operating a business                            Operating a business

For the calendar year before that:                 Wages, commissions,            $177,140.00      Wages, commissions,
                                                      bonuses, tips                                   bonuses, tips
(January 1 to December 31, 2018 )
                                  YYYY             Operating a business                            Operating a business
5.   Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security;
     unemployment; and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties;
     and gambling and lottery winnings. If you are in a joint case and you have income that you received together, list it only once under
     Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.


          No
          Yes. Fill in the details.




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 2
                      Case 20-50120               Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                        Desc
                                                      Voluntary Petition Page 56 of 75
Debtor 1         Lucas James Bemboom                                                          Case number (if known)      20-50120


  Part 3:         List Certain Payments You Made Before You Filed for Bankruptcy
6.     Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

          No.      Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                    "incurred by an individual primarily for a personal, family, or household purpose."

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

                      No. Go to line 7.

                      Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                            total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                            child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

                    * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

          Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                      No. Go to line 7.

                      Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                            creditor. Do not include payments for domestic support obligations, such as child support and alimony.
                            Also, do not include payments to an attorney for this bankruptcy case.

                                                              Dates of       Total amount         Amount you          Was this payment for...
                                                              payment        paid                 still owe
1st NB Milaca                                                                                                              Mortgage
Creditor's name                                                                                                             Car
                                                              monthly, from milk check                                
                                                                                                                           Credit card
Number     Street
                                                                                                                           Loan repayment
                                                                                                                           Suppliers or vendors
                                                                                                                           Other
City                                State    ZIP Code

                                                              Dates of       Total amount         Amount you          Was this payment for...
                                                              payment        paid                 still owe
Gilman Coop Creamery                                                                                                       Mortgage
Creditor's name                                                                                                             Car
                                                              semi-monthly from milk check                            
                                                                                                                           Credit card
Number     Street
                                                                                                                           Loan repayment
                                                                                                                           Suppliers or vendors
Gilman                              MN                                                                                     Other feed & supplies
City                                State    ZIP Code




Official Form 107                           Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 3
                     Case 20-50120             Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                         Desc
                                                   Voluntary Petition Page 57 of 75
Debtor 1       Lucas James Bemboom                                                           Case number (if known)      20-50120
7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
     agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations
     such as child support and alimony.


          No
          Yes. List all payments to an insider.

8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
     benefited an insider?
     Include payments on debts guaranteed or cosigned by an insider.

          No
          Yes. List all payments that benefited an insider.

 Part 4:         Identify Legal Actions, Repossessions, and Foreclosures
9.   Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
     modifications, and contract disputes.


          No
          Yes. Fill in the details.

Case title                                Nature of the case                          Court or agency                                Status of the case
Heavy Iron v. Bemboom                     collection                                  Conciliation Court
                                                                                                                                              Pending
                                                                                      Court Name

                                                                                                                                              On appeal
                                                                                      Number     Street
Case number 05-CO-19-327                                                                                                                      Concluded

                                                                                      Foley                      MN
                                                                                      City                       State    ZIP Code


Case title                                Nature of the case                          Court or agency                                Status of the case
Chip Gadacz Trucking v                    hay purchased                               District Court
                                                                                                                                              Pending
Bemboom                                                                               Court Name

                                                                                                                                              On appeal
                                                                                      Number     Street
Case number 05-CV-18-1990                                                                                                                     Concluded

                                                                                      Foley
                                                                                      City                       State    ZIP Code


Case title                                Nature of the case                          Court or agency                                Status of the case
Oak Park Creamery                         collection                                  concilation court
                                                                                                                                              Pending
                                                                                      Court Name

                                                                                                                                              On appeal
                                                                                      Number     Street
Case number 05 CO 19 248                                                                                                                      Concluded

                                                                                      Foley                      MN
                                                                                      City                       State    ZIP Code


Case title                                Nature of the case                          Court or agency                                Status of the case
Richard Boser v Bemboom                   collection                                  conciliation court
                                                                                                                                              Pending
                                                                                      Court Name

                                                                                                                                              On appeal
                                                                                      Number     Street
Case number 05 C0 19 249                                                                                                                      Concluded

                                                                                      Foley                      Mn
                                                                                      City                       State    ZIP Code




Official Form 107                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 4
                      Case 20-50120                  Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                        Desc
                                                         Voluntary Petition Page 58 of 75
Debtor 1         Lucas James Bemboom                                                                Case number (if known)    20-50120
Case title                                      Nature of the case                           Court or agency                              Status of the case
CentraSota v. Bemboom                           collection                                   conciliation court
                                                                                                                                                   Pending
                                                                                             Court Name

                                                                                                                                                   On appeal
                                                                                             Number     Street
Case number 05 CO 19 322                                                                                                                           Concluded

                                                                                             Foley                    MN       56329
                                                                                             City                     State    ZIP Code


Case title                                      Nature of the case                           Court or agency                              Status of the case
Minn Dairy Solutions                            collection                                   conciliation court
                                                                                                                                                   Pending
                                                                                             Court Name

                                                                                                                                                   On appeal
                                                                                             Number     Street
Case number 05-CO-19-394                                                                                                                           Concluded

                                                                                             Foley                    MN       56329
                                                                                             City                     State    ZIP Code


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
    seized, or levied?
    Check all that apply and fill in the details below.


          No. Go to line 11.
          Yes. Fill in the information below.

                                                                   Describe the property                            Date              Value of the property
Stearns Bank                                                       Vermeer baler and Penta TMR                         8/25/19
Creditor's Name

Box 750
Number       Street                                                Explain what happened
                                                                    Property was repossessed.
                                                                    Property was foreclosed.
Albany                                 MN         56307             Property was garnished.
City                                   State      ZIP Code          Property was attached, seized, or levied.
11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
    amounts from your accounts or refuse to make a payment because you owed a debt?

          No
          Yes. Fill in the details.

                                                             Describe the action the creditor took                      Date action          Amount
                                                             will likely setoff patronage refunds                       was taken
Gilman Coop Creamery
Creditor's Name


Number       Street




City                          State     ZIP Code             Last 4 digits of account number: XXXX-

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditors, a court-appointed receiver, a custodian, or another official?

          No
          Yes




Official Form 107                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 5
                     Case 20-50120                   Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                   Desc
                                                         Voluntary Petition Page 59 of 75
Debtor 1       Lucas James Bemboom                                                          Case number (if known)    20-50120

  Part 5:        List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

          No
          Yes. Fill in the details for each gift.

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600
    to any charity?


          No
          Yes. Fill in the details for each gift or contribution.

  Part 6:        List Certain Losses
15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire,
    other disaster, or gambling?

          No
          Yes. Fill in the details.

Describe the property you lost and how                 Describe any insurance coverage for the loss             Date of your        Value of property
the loss occurred                                      Include the amount that insurance has paid. List pending loss                lost
                                                       insurance claims on line 33 of Schedule A/B: Property.
                                                                                                                     Dec 16              $15,000.00
skidloader burned                                      insurance covered loss
Describe the property you lost and how                 Describe any insurance coverage for the loss             Date of your        Value of property
the loss occurred                                      Include the amount that insurance has paid. List pending loss                lost
                                                       insurance claims on line 33 of Schedule A/B: Property.
                                                                                                                   Aug., 2017            $5,000.00
New Holland baler burned                               insurance covered loss

  Part 7:        List Certain Payments or Transfers
16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
       Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcy.

          No
          Yes. Fill in the details.

                                                       Description and value of any property transferred        Date payment        Amount of
CC Advising                                                                                                     or transfer was     payment
Person Who Was Paid                                                                                             made

via internet                                                                                                      Feb. 3, 2020             $9.76
Number      Street




City                          State    ZIP Code


Email or website address


Person Who Made the Payment, if Not You




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 6
                     Case 20-50120                Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                    Desc
                                                      Voluntary Petition Page 60 of 75
Debtor 1       Lucas James Bemboom                                                          Case number (if known)     20-50120
                                                     Description and value of any property transferred          Date payment         Amount of
Sam Calvert                                                                                                     or transfer was      payment
Person Who Was Paid                                                                                             made

1011 2nd St N Ste 107
Number      Street




St Cloud                      MN       56303
City                          State    ZIP Code


Email or website address


Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone who promised to help you deal with your creditors or to make payments to your creditors?
       Do not include any payment or transfer that you listed on line 16.

          No
          Yes. Fill in the details.

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than
    property transferred in the ordinary course of your business or financial affairs?
       Include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your property).
       Do not include gifts and transfers that you have already listed on this statement.


          No
          Yes. Fill in the details.

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which
    you are a beneficiary? (These are often called asset-protection devices.)

          No
          Yes. Fill in the details.

  Part 8:        List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
    benefit, closed, sold, moved, or transferred?
       Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
       houses, pension funds, cooperatives, associations, and other financial institutions.

          No
          Yes. Fill in the details.

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
    for securities, cash, or other valuables?

          No
          Yes. Fill in the details.




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7
                     Case 20-50120              Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                               Desc
                                                    Voluntary Petition Page 61 of 75
Debtor 1       Lucas James Bemboom                                                        Case number (if known)    20-50120
22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
     No
     Yes. Fill in the details.
  Part 9:        Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
    or hold in trust for someone.

          No
          Yes. Fill in the details.

                                                Where is the property?                      Describe the property              Value

Lee Bemboom                                                                                 approx. 19 head of cattle           $21,000.00
Owner's Name

                                                debtor's farm
Number     Street                               Number    Street




Sauk Rapids               Mn      56379
City                      State   ZIP Code      City                   State   ZIP Code

                                                Where is the property?                      Describe the property              Value

Rod Bemboom                                                                                 about 7 head of cattle and IH       $25,000.00
Owner's Name                                                                                24' field cultivator, 795 NH
                                                debtor's farm                               spreader, V rake, Melroe 4
Number     Street                               Number    Street                            bottom plow, 4 row IH planter,
                                                                                            20' disk, several gravity
                                                                                            boxes, D 17 Allis tractor,
                                                                                            Chevy truck, probably several
Sauk Rapids               MN      56379
City                      State   ZIP Code      City                   State   ZIP Code
                                                                                            other items,

                                                Where is the property?                      Describe the property              Value

Lindsey Wilson                                                                              195x Ford Custom 500                 $500.00
Owner's Name

                                                debtor's farm
Number     Street                               Number    Street




St. Cloud                 MN
City                      State   ZIP Code      City                   State   ZIP Code

                                                Where is the property?                      Describe the property              Value

Milo Katke                                                                                  3 beef heifers & 1 calf             $1,800.00
Owner's Name

                                                debtor's farm
Number     Street                               Number    Street




Foley                     MN      56329
City                      State   ZIP Code      City                   State   ZIP Code




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                         page 8
                    Case 20-50120          Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                               Desc
                                               Voluntary Petition Page 62 of 75
Debtor 1       Lucas James Bemboom                                                   Case number (if known)    20-50120
                                           Where is the property?                      Describe the property              Value

Jason Chapman and Maurice Henry                                                        silage boxes
Owner's Name

                                           debtors farm
Number     Street                          Number    Street




City                  State   ZIP Code     City                   State   ZIP Code

                                           Where is the property?                      Describe the property              Value

Nicole Conroy                                                                          2005 Chevy Equinox
Owner's Name

                                           debtor's property
Number     Street                          Number    Street




City                  State   ZIP Code     City                   State   ZIP Code

                                           Where is the property?                      Describe the property              Value

Brad Thelen                                                                            2001 Chevy truck
Owner's Name

                                           debtors property
Number     Street                          Number    Street




City                  State   ZIP Code     City                   State   ZIP Code

                                           Where is the property?                      Describe the property              Value

April Demo                                                                             2005 Chevy truck
Owner's Name

                                           debtors property
Number     Street                          Number    Street




City                  State   ZIP Code     City                   State   ZIP Code




Official Form 107                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                         page 9
                     Case 20-50120               Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                         Desc
                                                     Voluntary Petition Page 63 of 75
Debtor 1       Lucas James Bemboom                                                             Case number (if known)         20-50120

  Part 10:       Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:

 Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
  hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
  including statutes or regulations controlling the cleanup of these substances, wastes, or material.
 Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
  utilize it or used to own, operate, or utilize it, including disposal sites.

 Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
  substance, hazardous material, pollutant, contaminant, or similar item.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental
    law?

          No
          Yes. Fill in the details.
25. Have you notified any governmental unit of any release of hazardous material?
     No
     Yes. Fill in the details.
26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
    orders.

          No
          Yes. Fill in the details.

  Part 11:       Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
    business?

               A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
               A member of a limited liability company (LLC) or limited liability partnership (LLP)
               A partner in a partnership
               An officer, director, or managing executive of a corporation
               An owner of at least 5% of the voting or equity securities of a corporation

          No. None of the above applies. Go to Part 12.
          Yes. Check all that apply above and fill in the details below for each business.

                                                 Describe the nature of the business                 Employer Identification number
n/a solo proprietorship                          farming                                             Do not include Social Security number or ITIN.
Business Name
                                                                                                     EIN:           –
                                                 Name of accountant or bookkeeper
Number     Street
                                                                                                     Dates business existed

                                                                                                     From        2012           To       date

City                      State   ZIP Code




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 10
                       Case 20-50120                Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                  Desc
                                                        Voluntary Petition Page 64 of 75
Debtor 1          Lucas James Bemboom                                                         Case number (if known)    20-50120
28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include
    all financial institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.

                                                               Date issued
1st NB Milaca & farm mediator
Name


Number        Street




City                                  State     ZIP Code


  Part 12:          Sign Below
I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury
that answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



X /s/ Lucas James Bemboom                                      X
       Lucas James Bemboom, Debtor 1                               Signature of Debtor 2

       Date      02/18/2020                                        Date


Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

      No
      Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

      No
      Yes. Name of person                                                                          Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                    Declaration, and Signature (Official Form 119).




Official Form 107                             Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page 11
                    Case 20-50120            Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                     Desc
                                                 Voluntary Petition Page 65 of 75
 Fill in this information to identify your case:
 Debtor 1             Lucas               James                  Bemboom
                      First Name          Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name           Middle Name            Last Name


 United States Bankruptcy Court for the: DISTRICT OF MINNESOTA

 Case number          20-50120
 (if known)                                                                                                                    Check if this is an
                                                                                                                                amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                12/15

If you are an individual filing under chapter 7, you must fill out this form if:

 creditors have claims secured by your property, or

 you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
of creditors, whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors
and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known).


 Part 1:          List Your Creditors Who Hold Secured Claims

1.   For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 106D),
     fill in the information below.

     Identify the creditor and the property that is collateral         What do you intend to do with the             Did you claim the property
                                                                       property that secures a debt?                 as exempt on Schedule C?

     Creditor's        First National Bank Of Milaca                        Surrender the property.                     No
     name:                                                                   Retain the property and redeem it.           Yes
                                                                                                                    
     Description of                                                         Retain the property and enter into a
                       livestock, crops, etc.
     property                                                                Reaffirmation Agreement.
     securing debt:                                                         Retain the property and [explain]:
                                                                             Debt will be reaffirmed for fair market value.


 Part 2:          List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not
yet ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

     Describe your unexpired personal property leases                                                               Will this lease be assumed?

     Lessor's name:        Mark Ratka                                                                                   No
     Description of leased rental of farm                                                                               Yes
     property:




Official Form 108                         Statement of Intention for Individuals Filing Under Chapter 7                                      page 1
                    Case 20-50120         Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                Desc
                                              Voluntary Petition Page 66 of 75
Debtor 1     Lucas James Bemboom                                                    Case number (if known)   20-50120

 Part 3:      Sign Below

   Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and
   personal property that is subject to an unexpired lease.

X /s/ Lucas James Bemboom                            X
   Lucas James Bemboom, Debtor 1                         Signature of Debtor 2

   Date 02/18/2020                                       Date
        MM / DD / YYYY                                          MM / DD / YYYY




Official Form 108                      Statement of Intention for Individuals Filing Under Chapter 7                                page 2
                Case 20-50120         Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                      Desc
                                          Voluntary Petition Page 67 of 75




Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)



    This notice is for you if:                                  Chapter 7: Liquidation
     You are an individual filing for bankruptcy,
      and                                                              $245    filing fee
                                                                        $75    administrative fee
     Your debts are primarily consumer debts.                  +       $15    trustee surcharge
      Consumer debts are defined in 11 U.S.C. § 101(8)
                                                                       $335    total fee
      as "incurred by an individual primarily for a
      personal, family, or household purpose."
                                                                Chapter 7 is for individuals who have financial difficulty
                                                                preventing them from paying their debts and who are
                                                                willing to allow their non-exempt property to be used to
The types of bankruptcy that are available                      pay their creditors. The primary purpose of filing under
to individuals                                                  chapter 7 is to have your debts discharged. The
                                                                bankruptcy discharge relieves you after bankruptcy from
                                                                having to pay many of your pre-bankruptcy debts.
                                                                Exceptions exist for particular debts, and liens on
Individuals who meet the qualifications may file under one
                                                                property may still be enforced after discharge. For
of four different chapters of the Bankruptcy Code:
                                                                example, a creditor may have the right to foreclose a
                                                                home mortgage or repossess an automobile.
    Chapter 7 -- Liquidation
                                                                However, if the court finds that you have committed
    Chapter 11 -- Reorganization                               certain kinds of improper conduct described in the
                                                                Bankruptcy Code, the court may deny your discharge.
    Chapter 12 -- Voluntary repayment plan for family
                   farmers or fishermen                         You should know that the even if you file chapter 7 and
                                                                you receive a discharge, some debts are not discharged
                                                                under the law. Therefore, you may still be responsible to
    Chapter 13 -- Voluntary repayment plan for
                                                                pay:
                   individuals with regular income
                                                                    most taxes;
You should have an attorney review your                             most student loans;
decision to file for bankruptcy and the choice
of chapter.                                                         domestic support and property settlement obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                             page 1
                Case 20-50120           Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                      Desc
                                            Voluntary Petition Page 68 of 75




   most fines, penalties, forfeitures, and criminal            for your state of residence and family size, depending
    restitution obligations; and                                on the results of the Means Test, the U.S. trustee,
                                                                bankruptcy administrator, or creditors can file a motion to
   certain debts that are not listed in your bankruptcy        dismiss your case under § 707(b) of the Bankruptcy
    papers.                                                     Code. If a motion is filed, the court will decide if your
                                                                case should be dismissed. To avoid dismissal, you may
You may also be required to pay debts arising from:             choose to proceed under another chapter of the
                                                                Bankruptcy Code.
   fraud or theft;
                                                                If you are an individual filing for chapter 7 bankruptcy, the
   fraud or defalcation while acting in breach of fiduciary
                                                                trustee may sell your property to pay your debts, subject
    capacity;
                                                                to your right to exempt the property or a portion of the
                                                                proceeds from the sale of the property. The property,
   intentional injuries that you inflicted; and
                                                                and the proceeds from property that your bankruptcy
   death or personal injury caused by operating a motor        trustee sells or liquidates that you are entitled to, is
    vehicle, vessel, or aircraft while intoxicated from         called exempt property. Exemptions may enable you to
    alcohol or drugs.                                           keep your home, a car, clothing, and household items or
                                                                to receive some of the proceeds if the property is sold.
If your debts are primarily consumer debts, the court can
dismiss your chapter 7 case if it finds that you have           Exemptions are not automatic. To exempt property, you
enough income to repay creditors a certain amount. You          must list it on Schedule C: The Property You Claim as
must file Chapter 7 Statement of Your Current Monthly           Exempt (Official Form 106C). If you do not list the
Income (Official Form 122A-1) if you are an individual filing   property, the trustee may sell it and pay all of the
for bankruptcy under chapter 7. This form will determine        proceeds to your creditors.
your current monthly income and compare whether your
income is more than the median income that applies in
your state.

If your income is not above the median for your state,
                                                                Chapter 11: Reorganization
you will not have to complete the other chapter 7 form,
the Chapter 7 Means Test Calculation (Official Form                  $1,167    filing fee
122A-2).                                                               $550    administrative fee
                                                                +
If your income is above the median for your state, you must          $1,717    total fee
file a second form--the Chapter 7 Means Test Calculation
(Official Form 122A-2). The calculations on the form--          Chapter 11 is often used for reorganizing a business, but
sometimes called the Means Test-- deduct from your              is also available to individuals. The provisions of chapter
income living expenses and payments on certain debts to         11 are too complicated to summarize briefly.
determine any amount available to pay unsecured
creditors. If your income is more than the median income




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                               page 2
                 Case 20-50120
                             Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                 Desc
                                 Voluntary Petition Page 69 of 75
        Read These Important Warnings

        Because bankruptcy can have serious long-term financial and legal consequences, including loss of
        your property, you should hire an attorney and carefully consider all of your options before you file.
        Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
        and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
        properly and protect you, your family, your home, and your possessions.

        Although the law allows you to represent yourself in bankruptcy court, you should understand that
        many people find it difficult to represent themselves successfully. The rules are technical, and a
        mistake or inaction may harm you. If you file without an attorney, you are still responsible for
        knowing and following all of the legal requirements.

        You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
        necessary documents.

        Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
        bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
        fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up
        to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                Under chapter 13, you must file with the court a plan to
Chapter 12: Repayment plan for family farmers                   repay your creditors all or part of the money that you owe
            or fishermen                                        them, usually using your future earnings. If the court
                                                                approves your plan, the court will allow you to repay your
                                                                debts, as adjusted by the plan, within 3 years or 5 years,
        $200   filing fee                                       depending on your income and other factors.
+        $75   administrative fee
                                                                After you make all the payments under your plan, many
        $275   total fee
                                                                of your debts are discharged. The debts that are not
                                                                discharged and that you may still be responsible to pay
Similar to chapter 13, chapter 12 permits family farmers
                                                                include:
and fishermen to repay their debts over a period of time
using future earnings and to discharge some debts that
are not paid.                                                       domestic support obligations,
                                                                    most student loans,
                                                                    certain taxes,
Chapter 13: Repayment plan for individuals with
            regular income                                          debts for fraud or theft,
                                                                    debts for fraud or defalcation while acting in a
                                                                     fiduciary capacity,
          $235    filing fee
    +      $75    administrative fee
                                                                    most criminal fines and restitution obligations,
          $310    total fee
                                                                    certain debts that are not listed in your bankruptcy
                                                                     papers,
Chapter 13 is for individuals who have regular income
and would like to pay all or part of their debts in
                                                                    certain debts for acts that caused death or personal
installments over a period of time and to discharge
                                                                     injury, and
some debts that are not paid. You are eligible for
chapter 13 only if your debts are not more than certain
                                                                    certain long-term secured debts.
dollar amounts set forth in 11 U.S.C. § 109.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                 page 3
                Case 20-50120           Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                     Desc
                                            Voluntary Petition Page 70 of 75




                                                                A married couple may file a bankruptcy case together--
    Warning: File Your Forms on Time                            called a joint case. If you file a joint case and each
                                                                spouse lists the same mailing address on the
    Section 521(a)(1) of the Bankruptcy Code requires           bankruptcy petition, the bankruptcy court generally will
    that you promptly file detailed information about           mail you and your spouse one copy of each notice,
    your creditors, assets, liabilities, income, expenses       unless you file a statement with the court asking that
    and general financial condition. The court may              each spouse receive separate copies.
    dismiss your bankruptcy case if you do not file this
    information within the deadlines set by the
    Bankruptcy Code, the Bankruptcy Rules, and local
    rules of the court.                                         Understand which services you could
                                                                receive from credit counseling agencies
    For more information about the documents and
    their deadlines, go to:
                                                                The law generally requires that you receive a credit
    http://www.uscourts.gov/bkforms/bankruptcy_forms            counseling briefing from an approved credit counseling
    .html#procedure.                                            agency. 11 U.S.C. § 109(h). If you are filing a joint
                                                                case, both spouses must receive the briefing. With
                                                                limited exceptions, you must receive it within the 180
                                                                days before you file your bankruptcy petition. This
Bankruptcy crimes have serious                                  briefing is usually conducted by telephone or on the
consequences                                                    Internet.

    If you knowingly and fraudulently conceal assets or        In addition, after filing a bankruptcy case, you generally
     make a false oath or statement under penalty of            must complete a financial management instructional
     perjury--either orally or in writing--in connection with   course before you can receive a discharge. If you are
     a bankruptcy case, you may be fined, imprisoned, or        filing a joint case, both spouses must complete the
     both.                                                      course.

                                                                You can obtain the list of agencies approved to provide
    All information you supply in connection with a            both the briefing and the instructional course from:
     bankruptcy case is subject to examination by the
     Attorney General acting through the Office of the          http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html.
     U.S. Trustee, the Office of the U.S. Attorney, and
     other offices and employees of the U.S. Department         In Alabama and North Carolina, go to:
     of Justice.                                                http://www.uscourts.gov/FederalCourts/Bankruptcy/Bankru
                                                                ptcyResources/ApprovedCreditAndDebtCounselors.aspx.

Make sure the court has your mailing
address                                                         If you do not have access to a computer, the clerk of the
                                                                bankruptcy court may be able to help you obtain the list.
The bankruptcy court sends notices to the mailing address
you list on Voluntary Petition for Individuals Filing for
Bankruptcy (Official Form 101). To ensure you receive
information about your case, Bankruptcy Rule 4002
requires that you notify the court of any changes in your
address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                              page 4
                  Case 20-50120              Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                      Desc
                                                 Voluntary Petition Page 71 of 75
 Fill in this information to identify your case:                                             Check one box only as directed in this
                                                                                             form and in Form 122A-1Supp:
 Debtor 1           Lucas                James                 Bemboom
                    First Name           Middle Name           Last Name
                                                                                             1. There is no presumption of abuse.
 Debtor 2
 (Spouse, if filing) First Name          Middle Name           Last Name
                                                                                             2. The calculation to determine if a presumption
                                                                                                 of abuse applies will be made under Chapter 7
                                                                                                 Means Test Calculation (Official Form 122A-2).
 United States Bankruptcy Court for the: DISTRICT OF MINNESOTA
                                                                                             3. The Means Test does not apply now because
 Case number        20-50120                                                                     of qualified military service but it could apply
 (if known)                                                                                      later.

                                                                                                Check if this is an amended filing

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                            12/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being
accurate. If more space is needed, attach a separate sheet to this form. Include the line number to which the additional
information applies. On the top of any additional pages, write your name and case number (if known). If you believe that you
are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form
122A-1Supp) with this form.


 Part 1:       Calculate Your Current Monthly Income

1.   What is your marital and filing status? Check one only.

         Not married. Fill out Column A, lines 2-11.

         Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

         Married and your spouse is NOT filing with you. You and your spouse are:

              Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

              Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you
               declare under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you
               and your spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).


     Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
     bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
     August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6. Fill
     in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
     income from that property in one column only. If you have nothing to report for any line, write $0 in the space.


                                                                                           Column A         Column B
                                                                                           Debtor 1         Debtor 2 or
                                                                                                            non-filing spouse

2.   Your gross wages, salary, tips, bonuses, overtime, and commissions                            $0.00
     (before all payroll deductions).

3.   Alimony and maintenance payments. Do not include payments from a spouse                    $180.00
     if Column B is filled in.

4.   All amounts from any source which are regularly paid for household                         $200.00
     expenses of you or your dependents, including child support. Include
     regular contributions from an unmarried partner, members of your household,
     your dependents, parents, and roommates. Include regular contributions from
     a spouse only if Column B is not filled in. Do not include payments you listed
     on line 3.




Official Form 122A-1                         Chapter 7 Statement of Your Current Monthly Income                                               page 1
                      Case 20-50120                            Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                     Desc
                                                                   Voluntary Petition Page 72 of 75
Debtor 1       Lucas James Bemboom                                                                             Case number (if known) 20-50120

                                                                                                                   Column A     Column B
                                                                                                                   Debtor 1     Debtor 2 or
                                                                                                                                non-filing spouse

5.   Net income from operating a business, profession, or farm

                                                            Debtor 1                       Debtor 2

     Gross receipts (before all                                  $7,381.00
     deductions)

     Ordinary and necessary operating                   –        $5,874.00             –
     expenses
                                                                                                          Copy
     Net monthly income from a business,                         $1,507.00                                here     $1,507.00
     profession, or farm

6.   Net income from rental and other real property

                                                            Debtor 1                       Debtor 2

     Gross receipts (before all                                          $0.00
     deductions)

     Ordinary and necessary operating                   –                $0.00         –
     expenses
                                                                                                          Copy
     Net monthly income from rental or                                   $0.00                            here         $0.00
     other real property

7.   Interest, dividends, and royalties                                                                                 $0.00
8.   Unemployment compensation                                                                                          $0.00
     Do not enter the amount if you contend that the amount received was a
     benefit under the Social Security Act. Instead, list it here: .................


        For you...............................................................................        $0.00

        For your spouse.................................................................

9.   Pension or retirement income. Do not include any amount received that                                              $0.00
     was a benefit under the Social Security Act. Also, except as stated in the
     next sentence, do not include any compensation, pension, pay, annuity, or
     allowance paid by the United States Government in connection with a
     disability, combat-related injury or disability, or death of a member of the
     uniformed services. If you received any retired pay paid under chapter 61
     of title 10, then include that pay only to extent that it does not exceed the
     amount of retired pay to which you would otherwise be entitled if retired
     under any provision of title 10 other than chapter 61 of that title.

10. Income from all other sources not listed above. Specify the source and
    amount. Do not include any benefits received under the Social Security Act;
    payments received as a victim of a war crime, a crime against humanity, or
    international or domestic terrorism; or compensation, pension, pay, annuity,
    or allowance paid by the United States Government in connection with a
    disability, combat-related injury or disability, or death of a member of the
    uniformed services. If necessary, list other sources on a separate page
    and put the total below.




     Total amounts from separate pages, if any.                                                                +                +



Official Form 122A-1                                           Chapter 7 Statement of Your Current Monthly Income                                          page 2
                    Case 20-50120                     Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40                                                             Desc
                                                          Voluntary Petition Page 73 of 75
Debtor 1      Lucas James Bemboom                                                                           Case number (if known) 20-50120

                                                                                                                Column A             Column B
                                                                                                                Debtor 1             Debtor 2 or
                                                                                                                                     non-filing spouse

11. Calculate your total current monthly income.
    Add lines 2 through 10 for each column.                                                                       $1,887.00        +                           =        $1,887.00
    Then add the total for Column A to the total for Column B.
                                                                                                                                                               Total current
                                                                                                                                                               monthly income

 Part 2:        Determine Whether the Means Test Applies to You

12. Calculate your current monthly income for the year. Follow these steps:

    12a.    Copy your total current monthly income from line 11.........................................................Copy line 11 here          12a.                $1,887.00

            Multiply by 12 (the number of months in a year).                                                                                                       X      12

    12b.    The result is your annual income for this part of the form.                                                                                 12b.           $22,644.00

13. Calculate the median family income that applies to you. Follow these steps:

    Fill in the state in which you live.                                       Minnesota

    Fill in the number of people in your household.                                   7

    Fill in the median family income for your state and size of household............................................................................... 13.       $139,291.00
    To find a list of applicable median income amounts, go online using the link specified in the separate
    instructions for this form. This list may also be available at the bankruptcy clerk's office.


14. How do the lines compare?

    14a.         Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                  Go to Part 3. Do NOT fill out or file Official Form 122A-2.
    14b.         Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                  Go to Part 3 and fill out Form 122A-2.


 Part 3:        Sign Below

      By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.


      X    /s/ Lucas James Bemboom                                                             X
           Lucas James Bemboom, Debtor 1                                                           Signature of Debtor 2

           Date 2/18/2020                                                                          Date
                MM / DD / YYYY                                                                              MM / DD / YYYY

      If you checked line 14a, do NOT fill out or file Form 122A-2.

      If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                  Chapter 7 Statement of Your Current Monthly Income                                                                    page 3
     Case 20-50120             Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40          Desc
                                   Voluntary Petition Page 74 of 75


LOCAL FORM 1007-1
REVISED 06/16


                                 UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF MINNESOTA

In re: Lucas Bemboom                                                 Case No. 20-50120


                    Debtor(s).


               DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

1.       Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the
attorney for the above-named debtor(s) and that compensation paid to me within one year before
the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to be
rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
is as follows:

 For legal services, I have agreed to accept:                           $ 1700.00


 Prior to the filing of this statement I have received:                 $ 15.00


 Balance Due                                                            $ 1685.00

2.      The source of the compensation paid to me was:

                      Debtor              ✔   Other (specify)

3.      The source of the compensation to be paid to me is:

                       Debtor             ✔   Other (specify)

4.
         I have not agreed to share the above-disclosed compensation with any other person
✔        unless they are members and associates of my law firm.


         I have agreed to share the above-disclosed compensation with another person or
         persons who are not members or associates of my law firm. A copy of the agreement,
         together with a list of the names of the people or entities sharing in the compensation,
         is attached.



                                               Page 1 of 2
     Case 20-50120           Doc 1-1 Filed 02/18/20 Entered 02/18/20 17:34:40               Desc
                                 Voluntary Petition Page 75 of 75


LOCAL FORM 1007-1
REVISED 06/16


5.      In return for the above-disclosed fee, together with such further fee, if any, as is provided
        in the written contract required by 11 U.S.C. §528(a)(1), I have agreed to render legal
        service for all aspects of the bankruptcy case, including:

        A.          Analysis of the debtor’s financial situation, and rendering advice to the debtor in
                    determining whether to file a petition in bankruptcy;

        B.          Preparation and filing of any petition, schedules, statements of affairs and plan
                    which may be required;

        C.          Representation of the debtor at the meeting of creditors and confirmation hearing,
                    and any adjourned hearings thereof;

        D.          Representation of the debtor in contested bankruptcy matters: and

        E.          Other services reasonably necessary to represent the debtor(s).


6.      Pursuant to Local Rules 1007-1 and 1007-3-1, I have advised the debtor of the
        requirements in the Statement of Financial Affairs to disclose all payments made, or
        property transferred, by or on behalf of the debtor to any person, including attorneys, for
        consultation concerning debt consolidation or reorganization, relief under bankruptcy law,
        or preparation of a petition in bankruptcy. I have reviewed the debtor’s disclosures and they
        are accurate and complete to the best of my knowledge.


                                             CERTIFICATION

       I certify that the foregoing, together with the written contract required by 11 U.S.C.
§528(a)(1), is a complete statement of any agreement or arrangement for payment to me for
representation of the debtor(s) in this bankruptcy case.

 Date: 2/18/2020                                                 / s / Sam Calvert
                                                                Signature of Attorney




                                                  Page 2 of 2
